Exhibit 10.1





EXECUTION COPY



 





$125,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 16, 2008

Among

GLADSTONE BUSINESS INVESTMENT, LLC

as the Borrower

GLADSTONE MANAGEMENT CORPORATION

as the Servicer

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO


as Committed Lenders

THE COMMERCIAL PAPER LENDERS FROM TIME TO TIME PARTY HERETO


as CP Lenders

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO


as Managing Agents

and

DEUTSCHE BANK AG, NEW YORK BRANCH
as the Administrative Agent








--------------------------------------------------------------------------------





TABLE OF CONTENTS





 

Page

  ARTICLE I DEFINITIONS 1

Section 1.1

Certain Defined Terms.

1 Section 1.2

Other Terms.

30 Section 1.3

Computation of Time Periods.

30 Section 1.4

Interpretation.

30   ARTICLE II ADVANCES 31 Section 2.1

Advances.

31 Section 2.2

Procedures for Advances.

31 Section 2.3

Optional Changes in Facility Amount; Prepayments.

33 Section 2.4

Principal Repayments.

34 Section 2.5

The Notes.

34 Section 2.6

Interest Payments.

34 Section 2.7

Fees.

35 Section 2.8

Settlement Procedures.

36 Section 2.9

Collections and Allocations.

39 Section 2.10

Payments, Computations, Etc.

39 Section 2.11

Breakage Costs.

39 Section 2.12

Increased Costs; Capital Adequacy; Illegality.

40 Section 2.13

Taxes.

41 Section 2.14

Revolver Loan Funding.

43   ARTICLE III CONDITIONS OF EFFECTIVENESS AND ADVANCES 45 Section 3.1

Conditions to Effectiveness and Advances.

45 Section 3.2

Additional Conditions Precedent to All Advances.

45   ARTICLE IV REPRESENTATIONS AND WARRANTIES 46 Section 4.1

Representations and Warranties of the Borrower.

46   ARTICLE V GENERAL COVENANTS OF THE BORROWER 50 Section 5.1

Covenants of the Borrower.

50 Section 5.2

Hedging Agreement.

55   ARTICLE VI SECURITY INTEREST 55 Section 6.1

Security Interest.

55 Section 6.2

Remedies.

56 Section 6.3

Release of Liens.

56 Section 6.4

Assignment of the Purchase Agreement.

58   ARTICLE VII ADMINISTRATION AND SERVICING OF LOANS 58 Section 7.1

Appointment of the Servicer.

58 Section 7.2

Duties and Responsibilities of the Servicer.

58 Section 7.3

Authorization of the Servicer.

60

i

--------------------------------------------------------------------------------





Section 7.4

Collection of Payments.

61 Section 7.5

Servicer Advances.

62 Section 7.6

Realization Upon Defaulted Loans or Charged-Off Loans.

62 Section 7.7

Optional Repurchase of Transferred Loans.

62 Section 7.8

Representations and Warranties of the Servicer.

63 Section 7.9

Covenants of the Servicer.

64 Section 7.10

Payment of Certain Expenses by Servicer.

66 Section 7.11

Reports.

66 Section 7.12

Annual Statement as to Compliance.

67 Section 7.13

Limitation on Liability of the Servicer and Others.

67 Section 7.14

The Servicer Not to Resign.

68 Section 7.15

Access to Certain Documentation and Information Regarding the Loans.

68 Section 7.16

Merger or Consolidation of the Servicer.

68 Section 7.17

Identification of Records.

69 Section 7.18

Servicer Termination Events.

69 Section 7.19

Appointment of Successor Servicer.

71 Section 7.20

Market Servicing Fee.

72   ARTICLE VIII EARLY TERMINATION EVENTS 72 Section 8.1

Early Termination Events.

72   ARTICLE IX INDEMNIFICATION 74 Section 9.1

Indemnities by the Borrower.

74 Section 9.2

Indemnities by the Servicer.

76   ARTICLE X THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS 77 Section 10.1

Authorization and Action.

77 Section 10.2

Delegation of Duties.

78 Section 10.3

Exculpatory Provisions.

78 Section 10.4

Reliance.

79 Section 10.5

Non-Reliance on Administrative Agent, Managing Agents and Other Lenders.

80 Section 10.6

Reimbursement and Indemnification.

80 Section 10.7

Administrative Agent and Managing Agents in their Individual Capacities.

80 Section 10.8

Successor Administrative Agent or Managing Agent.

81   ARTICLE XI ASSIGNMENTS; PARTICIPATIONS 81 Section 11.1

Assignments and Participations.

81 Section 11.2

Additional Lender Groups.

84   ARTICLE XII MISCELLANEOUS 85 Section 12.1

Amendments and Waivers.

85 Section 12.2

Notices, Etc.

86 Section 12.3

No Waiver, Rights and Remedies.

86 Section 12.4

Binding Effect.

86

ii

--------------------------------------------------------------------------------





Section 12.5

Term of this Agreement.

86 Section 12.6

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE.

87 Section 12.7

WAIVER OF JURY TRIAL.

87 Section 12.8

Costs, Expenses and Taxes.

87 Section 12.9

No Proceedings.

88 Section 12.10

Recourse Against Certain Parties.

88 Section 12.11

Protection of Security Interest; Appointment of Administrative Agent as
Attorney-in-Fact.

89 Section 12.12

Confidentiality.

90 Section 12.13

Execution in Counterparts; Severability; Integration.

91



EXHIBITS

EXHIBIT A Form of Borrower Notice EXHIBIT B Form of Note EXHIBIT C Form of
Assignment and Acceptance EXHIBIT D Form of Joinder Agreement EXHIBIT E Form of
Monthly Report EXHIBIT F Form of Servicer’s Certificate EXHIBIT G Reserved
EXHIBIT H Form of Primary Document Trust Receipt EXHIBIT I Form of Assignment of
Mortgage EXHIBIT J Reserved EXHIBIT K Reserved EXHIBIT L Form of Deposit Account
Control Agreement EXHIBIT M Credit Report and Transaction Summary EXHIBIT N
Moody’s Industry Classifications


SCHEDULES

SCHEDULE I Schedule of Documents SCHEDULE II List of Lock-Box Banks, Lock-Box
Accounts, Collection Account and Securities Accounts SCHEDULE III Loan List
SCHEDULE IV Form of Loans SCHEDULE V Additional Perfection Representations and
Warranties of the Borrower SCHEDULE VI Diversity Score Calculation



iii

--------------------------------------------------------------------------------





     THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of October 16, 2008,
among:

(1)       GLADSTONE BUSINESS INVESTMENT, LLC, a Delaware limited liability
company,  as borrower (the “Borrower”);

(2)       GLADSTONE MANAGEMENT CORPORATION, a Delaware corporation, as servicer
(the “Servicer”);

(3)       Each financial institution from time to time party hereto as a
“Committed Lender” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Committed Lenders”);

(4)       Each commercial paper issuer from time to time party hereto as a “CP
Lender”  (whether on the signature pages hereto or in a Joinder Agreement) and
their respective successors and assigns (collectively, the “CP Lenders”);

(5)       Each financial institution from time to time party hereto as a
“Managing Agent” (whether on the signature pages hereto or in a Joinder
Agreement) and their respective successors and assigns (collectively, the
“Managing Agents”); and

(6)       DEUTSCHE BANK AG, NEW YORK BRANCH, as “Administrative Agent” and its
respective successors and assigns (the “Administrative Agent”).

IT IS AGREED as follows:

ARTICLE I  

DEFINITIONS

Section 1.1  Certain Defined Terms.

       (a)  Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.1.

       (b)  As used in this Agreement and its exhibits, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

“Additional Amount” is defined in Section 2.13.

“Adjusted Eurodollar Rate” means for any Settlement Period, or, with respect to
a Lender Group for which a Non-Conduit Lender acts as Managing Agent only, each
portion thereof, resetting on each Non-Conduit Lender Interest Reset Date, (a)
with respect to a Lender Group for which a Non-Conduit Lender acts as Managing
Agent, an interest rate per annum equal to the quotient, expressed as a
percentage and rounded upwards (if necessary), to the nearest 1/100 of 1%, (i)
the numerator of which is equal to the LIBO Rate for such portion of such
Settlement Period and (ii) the denominator of which is equal to 100% minus the
Eurodollar Reserve Percentage for such Settlement Period, in each case, as
determined by such Non-Conduit Lender and reported to the Borrower, the Servicer
and the Agent and (b) for each other Lender Group, an interest rate per annum
equal to the quotient, expressed as a percentage and rounded upwards (if
necessary), to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBO Rate for such Settlement Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Settlement
Period.



--------------------------------------------------------------------------------





“1940 Act” is defined in Section 4.1(x).

“Administrative Agent” is defined in the preamble hereto.

“Advance” is defined in Section 2.1(a).

“Advances Outstanding” means on any day, the aggregate principal amount of
Advances outstanding on such day, after giving effect to all repayments of
Advances and makings of new Advances on such day.

“Adverse Claim” means a lien, security interest, pledge, charge, encumbrance or
other right or claim of any Person.

“Affected Committed Lender” is defined in Section 11.1(c).

“Affected Party” is defined in Section 2.12(a).

“Affiliate” with respect to a Person, means any other Person controlling,
controlled by or under common control with such Person.  For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” or “controlled” have meanings correlative
to the foregoing.

“Agent’s Account” means Account number 10-581587-0008 at Deutsche Bank AG, New
York Branch.

“Aggregate Outstanding Loan Balance” means on any day, the sum of the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral on such date.

“Aggregate Purchased Loan Balance” means on any day, (a) the sum of (i) the
Purchased Loan Balances of all Eligible Loans included as part of the Collateral
on such date and (ii) the amount of cash and cash equivalents held in the
Collection Account and the Pending Account less the sum of the aggregate accrued
but unpaid Servicing Fee, Revolving Loan Funding Fee, Program Fee and Commitment
Fee minus (b) the Excess Concentration Amount as of such date.

“Agreement” or “Credit Agreement” means this Amended and Restated Credit
Agreement, dated as of October 16, 2008, as hereafter amended, modified,
supplemented or restated from time to time.



2

--------------------------------------------------------------------------------





“Alternative Rate” means an interest rate per annum equal to the Adjusted
Eurodollar Rate; provided, however, that the Alternative Rate shall be the Base
Rate if a Eurodollar Disruption Event occurs; and, provided, further, that the
Alternative Rate for the first two (2) Business Days following any Advance made
by a Committed Lender shall be the Base Rate unless such Committed Lender has
received at least two (2) Business Days’ prior notice of such Advance.

“Applicable Law” means, for any Person, all existing and future applicable laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
and Regulation Z, Regulation W, Regulation U and Regulation B of the Federal
Reserve Board), and applicable judgments, decrees, injunctions, writs, orders,
or line action of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.

“Assignment and Acceptance” is defined in Section 11.1(b).

“Assignment of Mortgage” means as to each Loan secured by an interest in real
property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage, deed of
trust, security deed or similar security instrument and all other documents
related to such Loan and to the Borrower and to grant a perfected lien thereon
by the Borrower in favor of the Administrative Agent on behalf of the Secured
Parties, each such Assignment of Mortgage to be substantially in the form of
Exhibit I hereto.

“Availability”  On any day, the lesser of (i) the amount by which the Borrowing
Base exceeds the sum of (A) Advances Outstanding and (B) an amount equal to 50%
of the aggregate outstanding unfunded commitments under the Revolver Loans on
such day and (ii) the amount by which the Facility Amount exceeds the sum of (A)
Advances Outstanding and (B) the aggregate outstanding unfunded commitments
under the Revolver Loans on such day; provided, however, that following the
Termination Date, the Availability shall be zero.

“Available Collections” is defined in Section 2.8(a).

“Backup Servicer” means The Bank of New York, in its capacity as Backup Servicer
under the Backup Servicing Agreement, together with its successors and assigns.

“Backup Servicer Expenses” means the out-of-pocket expenses to be paid to the
Backup Servicer under the Backup Servicing Agreement.

“Backup Servicer Fee” means the fee to be paid to the Backup Servicer as set
forth in the Backup Servicing Agreement.

“Backup Servicing Agreement” means the Backup Servicing Agreement, dated as of
the date hereof among the Borrower, the Servicer, the Administrative Agent and
the Backup Servicer, as the same may from time to time be amended, supplemented,
waived or modified.



3

--------------------------------------------------------------------------------





“Bankruptcy Code” means The United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.

“Base Rate” means on any date, a fluctuating rate of interest per annum equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.0%.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Borrower or any ERISA Affiliate of the Borrower
is, or at any time during the immediately preceding six years was, an “employer”
as defined in Section 3(5) of ERISA.

“Borrower” means Gladstone Business Investment, LLC, a Delaware limited
liability company, or any permitted successor thereto.

“Borrowing Base” means on any date of determination, the lesser of (a) (i) the
Aggregate Purchased Loan Balance minus (ii) the Required Equity Investment or
(b) an amount equal to 50% of the Aggregate Purchased Loan Balance.

“Borrowing Base Test” means as of any date, a determination that the Borrowing
Base shall be equal to or greater than the Advances Outstanding.

“Borrower Notice” means a written notice, in the form of Exhibit A, to be used
for each borrowing, repayment of each Advance or termination or reduction of the
Facility Amount or Prepayments of Advances.

“Breakage Costs” is defined in Section 2.11.

“Business Day” means any day of the year other than a Saturday or a Sunday on
which (a) (i) banks are not required or authorized to be closed in New York, New
York, and Virginia or (ii) which is not a day on which the Bond Market
Association recommends a closed day for the U.S. Bond Market, and (b) if the
term “Business Day” is used in connection with the Adjusted Eurodollar Rate or
the Non-Conduit Lender Interest Reset Date, means the foregoing only if such day
is also a day of year on which dealings in United States dollar deposits are
carried on in the London interbank market.

“Change-in-Control” means with respect to any entity, the date on which (i) any
Person or “group” acquires any “beneficial ownership” (as such terms are defined
under Rule 13d-3 of, and Regulation 13D under, the Securities Exchange Act of
1934, as amended), either directly or indirectly, of membership interests or
other equity interests or any interest convertible into any such interest in
such entity having more than 50% of the voting power for the election of
managers of such entity, if any, under ordinary circumstances, or (ii) (with
regard to the Borrower, except in connection with any Securitization) an entity
sells, transfers, conveys, assigns or otherwise disposes of all or substantially
all of the assets of such entity.

“Charged-Off Loan” means any Loan (i) that is 120 days past due with respect to
any interest or principal payment, (ii) for which an Insolvency Event has
occurred with respect to the related Obligor or (iii) that is or should be
written off as uncollectible by the Servicer in accordance with the Credit and
Collection Policy.



4

--------------------------------------------------------------------------------





“Charged-Off Ratio” means with respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (i) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Loans that became Charged-Off Loans during such
Settlement Period and (ii) the denominator of which is equal to the sum of (A)
the Aggregate Outstanding Loan Balance as of the first day of such Settlement
Period and (B) the Aggregate Outstanding Loan Balance as of the last day of such
Settlement Period divided by 2.

“Closing Date” means October 19, 2006.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower in, to and under any
and all of the following:

(i)       the Transferred Loans, and all monies due or to become due in payment
of such Loans on and after the related Purchase Date;

(ii)      any Related Property securing the Transferred Loans including all
Proceeds from any sale or other disposition of such Related Property;

(iii)     the Loan Documents relating to the Transferred Loans;

(iv)      all Supplemental Interests related to any Transferred Loans;

(v)       the Collection Account, all funds held in such account, and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds;

(vi)      all Collections and all other payments made or to be made in the
future with respect to the Transferred Loans, including such payments under any
guarantee or similar credit enhancement with respect to such Loans;

(vii)     all Hedge Collateral; and

(viii)    all income and Proceeds of the foregoing.

“Collateral Custodian” means The Bank of New York Trust Company, N.A., in its
capacity as Collateral Custodian under the Custody Agreement, together with its
successors and assigns.

“Collateral Custodian Expenses” means the out-of-pocket expenses to be paid to
the Collateral Custodian under the Custody Agreement.

“Collateral Custodian Fee” means the fee to be paid to the Collateral Custodian
as set forth in the Custody Agreement.



5

--------------------------------------------------------------------------------





“Collateral Quality Test” means as of any date, (i) the weighted average life of
the Transferred Loans shall not be greater than 66 months, (ii) the weighted
average excess spread in respect of Transferred Loans shall not be less than 5%
(for the purpose of this definition, the excess spread on (A) Transferred Loans
which accrue interest at a floating rate shall be the amount by which the
interest rate on such Transferred Loans exceeds the LIBO Rate and (B)
Transferred Loans which accrue interest at a fixed rate shall be amount by which
the interest rate on such Transferred Loans exceeds the cap rate under the
related Hedge Transactions), (iii) the weighted average Risk Rating of the
portfolio shall not be less than B-/B3/4 by S&P, Moody’s or the Servicer’s risk
rating model, respectively, and (iv) the Diversity Score for the Transferred
Loans is equal to or greater than 14 as of such date.

“Collection Account” is defined in Section 7.4(e).

“Collection Date” means the date following the Termination Date on which all
Advances Outstanding have been reduced to zero, the Lenders have received all
accrued Interest, fees, and all other amounts owing to them under this Agreement
and the Hedging Agreement, the Hedge Counterparties have received all amounts
due and owing hereunder and under the Hedge Transactions, and each of the Backup
Servicer, the Collateral Custodian, the Administrative Agent and the Managing
Agents have each received all amounts due to them in connection with the
Transaction Documents.

“Collections” means (a) all cash collections or other cash proceeds of a
Transferred Loan received by or on behalf of the Borrower by the Servicer or
Originator from or on behalf of any Obligor in payment of any amounts owed in
respect of such Transferred Loan, including, without limitation, Interest
Collections, Principal Collections, Deemed Collections, all Proceeds received
from any Supplemental Interests, Insurance Proceeds, and all Recoveries, (b) all
amounts received by the Buyer in connection with the repurchase of an Ineligible
Loan pursuant to Section 6.1 of the Purchase Agreement, (c) all amounts received
by the Administrative Agent in connection with the purchase of a Transferred
Loan pursuant to Section 7.7, (d) all payments received pursuant to any Hedging
Agreement or Hedge Transaction, and (e) interest earnings in the Collection
Account.

“Commercial Paper Notes” means on any day, any short-term promissory notes
issued by any CP Lender with respect to financing any Advance hereunder that are
allocated, in whole or in part, by such CP Lender to fund or maintain the
Advances Outstanding.

“Commitment” means (a) for Deutsche Bank AG, Cayman Island Branch, the
commitment of such Committed Lender to fund any Advance to the Borrower in an
amount not to exceed $125,000,000, as such amount may be modified in accordance
with the terms hereof; and (b) with respect to any Person who becomes a
Committed Lender pursuant to an Assignment and Acceptance or a Joinder
Agreement, the commitment of such Person to fund any Advance to the Borrower in
an amount not to exceed the amount set forth in such Assignment and Acceptance
or Joinder Agreement, as such amount may be modified in accordance with the
terms hereof.

“Commitment Fee” is defined in the Fee Letter.



6

--------------------------------------------------------------------------------





“Commitment Termination Date” means April 16, 2009.

“Committed Lenders” is defined in the preamble hereto.

“Contractual Obligation” means with respect to any Person, means any provision
of any securities issued by such Person or any indenture, mortgage, deed of
trust, contract, undertaking, agreement, instrument or other document to which
such Person is a party or by which it or any of its property is bound or is
subject.

“CP Lenders” is defined in the preamble hereto.

“CP Rate” means for any Settlement Period for any Advances made by a CP Lender,
the per annum rate equivalent to the weighted average of the per annum rates
paid or payable by such CP Lender from time to time as interest on or otherwise
(by means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
such CP Lender maturing on dates other than those certain dates on which such CP
Lender is to receive funds) in respect of the Commercial Paper Notes issued by
such CP Lender during such period, as determined by such CP Lender and reported
to the Borrower and the Servicer, which rates shall reflect and give effect to
the commissions of placement agents and dealers in respect of such promissory
notes, to the extent such commissions are allocated, in whole or in part, to
such promissory notes by such CP Lender, provided, however, that if any
component of such rate is a discount rate, in calculating the CP Rate, such CP
Lender shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.

“Credit and Collection Policy” means those credit, collection, customer relation
and service policies (i) determined by the Borrower, the Originator and the
initial Servicer as of the date hereof relating to the Transferred Loans and
related Loan Documents, as on file with the Administrative Agent and as the same
may be amended or modified from time to time in accordance with Sections 5.1(r)
and 7.9(g); and (ii) with respect to any Successor Servicer, the collection
procedures and policies of such person (as approved by the Administrative Agent)
at the time such Person becomes Successor Servicer.

“Current Pay Loan” means any Transferred Loan (a) in respect of which the
Servicer or Originator shall have taken any of the following actions: charging a
default rate of interest, restricting Obligor’s right to make subordinated
payments (other than payments in respect of owner’s debts and seller
financings), acceleration of the Transferred Loan, foreclosure on collateral for
the Loan, increasing its representation on the Obligor’s Board of Directors or
similar governing body, or increasing the frequency of its inspection rights to
permit inspection on demand, (b) that is not more than thirty (30) days past due
with respect to any interest or principal payments and (c) in respect of which
the Servicer shall have certified (which certification may be in the form of an
e-mail or other written electronic communication) to the Administrative Agent
that the Servicer does not believe, in its reasonable judgment, that a failure
to pay interest or ultimate principal will occur.  A Transferred Loan shall
cease to be a Current Pay Loan if it (i) becomes a Defaulted Loan through
failure to satisfy the requirements set forth in this definition or (ii) becomes
an Unrestricted Eligible Loan, which shall occur upon receipt of a certification
from the Servicer (which certification may be in the form of an e-mail or other
written electronic communication) to the Administrative Agent that, as of the
date of the certification (x) the applicable circumstances enumerated in clause
(a) above which caused the Loan to be a Current Pay Loan shall no longer exist
and (y) such Loan is an Unrestricted Eligible Loan.



7

--------------------------------------------------------------------------------





“Custody Agreement” means the Custodial Agreement, dated as of the date hereof
among the Borrower, the Servicer, the Originator, the Administrative Agent and
the Collateral Custodian, as the same may from time to time be amended,
supplemented, waived or modified.

“DB” means Deutsche Bank AG, New York Branch, in its individual capacity, and
its successors or assigns.

“Deemed Collections” means on any day, the aggregate of all amounts Borrower
shall have been deemed to have received as a Collection of a Transferred Loan.
Borrower shall be deemed to have received a Collection in an amount equal to the
unpaid balance (including any accrued interest thereon) of a Transferred Loan if
at any time the Outstanding Loan Balance of any such Loan is either (i) reduced
as a result of any discount or any adjustment or otherwise by Borrower (other
than receipt of cash Collections) or (ii) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction).

“Defaulted Loan” means any Transferred Loan (i) that is sixty (60) days past due
with respect to any interest or principal payments or (ii) in respect of which
the Servicer or Originator shall have taken any of the following actions:
charging a default rate of interest, restricting Obligor’s right to make
subordinated payments (other than payments in respect of owner’s debts and
seller financings), acceleration of the Transferred Loan, foreclosure on
collateral for the Loan, increasing its representation on the Obligor’s Board of
Directors or similar governing body, or increasing the frequency of its
inspection rights to permit inspection on demand and is not a Current Pay Loan.

“Default Ratio” means with respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (a) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Transferred Loans (excluding Charged-Off Loans)
included as part of the Collateral that became Defaulted Loans during such
Settlement Period and (b) the denominator of which is equal to (i) the sum of
(x) the Aggregate Outstanding Loan Balance as of the first day of such
Settlement Period and (y) the Aggregate Outstanding Loan Balance as of the last
day of such Settlement Period divided by (ii) two.

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Exhibit L, among the Borrower, the Administrative Agent and the bank
maintaining the Collection Account or a Lock-Box Bank.

“Derivatives” means any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor, foreign exchange contract, any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.



8

--------------------------------------------------------------------------------





“Determination Date” means the last day of each Settlement Period.

“DIP Loan” means a Loan made to a debtor-in-possession as described in Section
1107 of the Bankruptcy Code or a trustee (if appointment of such trustee has
been ordered pursuant to Section 1104 of the Bankruptcy Code) (a "Debtor")
organized under the laws of the United States or any state therein, the terms of
which have been approved by an order of a court of competent jurisdiction, which
order provides that (i) such DIP Loan is secured by liens on the Debtor's
otherwise unencumbered assets pursuant to 364(c)(2) of the Bankruptcy Code, (ii)
such DIP Loan is secured by liens of equal or senior priority on property of the
Debtor's estate that is otherwise subject to a lien pursuant to Section 364(d)
of the Bankruptcy Code, (iii) such DIP Loan is secured by junior liens on the
Debtor's encumbered assets (so long as such DIP Loan is fully secured based upon
a current valuation or appraisal report), or (iv) if the DIP Loan or any portion
thereof is unsecured, the repayment of such DIP Loan retains priority over all
other administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy
Code; provided that, in the case of the origination or acquisition of any DIP
Loan, neither Borrower nor the Servicer have actual knowledge that the order set
forth above is subject to any pending contested matter or proceeding (as such
terms are defined in the Federal Rules of Bankruptcy Procedure).

“Diversity Score” means the single number that indicates collateral
concentration for Collateral Debt Obligations in terms of both Obligor and
industry concentration, which is calculated as described in Schedule VI attached
hereto.

“Early Termination Event” is defined in Section 8.1.

“Effective Date” means October 16, 2008.

“Eligible Assignee” means a Person (a) whose short-term rating is at least A-1
from S&P and P-1 from Moody’s, or whose obligations under this Agreement are
guaranteed by a Person whose short-term rating is at least A-1 from S&P and P-1
from Moody’s and (b) who is approved by the Administrative Agent (such approval
not to be unreasonably withheld) and, if such Person will become a Liquidity
Bank for a CP Lender, by such CP Lender.

“Eligible Loan” means on any date of determination, each Loan which is either:

(i)       an Unrestricted Eligible Loan; or

(ii)      a Current Pay Loan.

“Eligible Obligor” means on any day, any Obligor that satisfies each of the
following requirements:

(i)       such Obligor’s principal office and any Related Property are located
in the United States, any territory of the United States or Canada;



9

--------------------------------------------------------------------------------





(ii)      no other Loan of such Obligor is a Defaulted Loan;

(iii)     such Obligor is (A) not the subject of any Insolvency Event or (B) the
Obligor with regard to a DIP Loan;

(iv)      such Obligor is not a Governmental Authority;

(v)       such Obligor is in material compliance with all material terms and
conditions of its Loan Documents; and

(vi)      such Obligor is not (A) an Affiliate of the Borrower, the Servicer or
the Originator or (B) an entity to which the Borrower, the Servicer or the
Originator would be deemed an Insider.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

“Eurodollar Disruption Event” means with respect to any Advance as to which
Interest accrues or is to accrue at a rate based upon the Adjusted Eurodollar
Rate, any of the following:  (a) a determination by a Lender that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to make, fund or maintain any Advance;
(b) the inability of any Lender to obtain timely information for purposes of
determining the Adjusted Eurodollar Rate; (c) a determination by a Lender that
the rate at which deposits of United States dollars are being offered to such
Lender in the London interbank market does not accurately reflect the cost to
such Lender of making, funding or maintaining any Advance; or (d) the inability
of a Lender to obtain United States dollars in the London interbank market to
make, fund or maintain any Advance.

“Eurodollar Reserve Percentage” means on any day, the then applicable percentage
(expressed as a decimal) prescribed by the Federal Reserve Board (or any
successor) for determining reserve requirements applicable to “Eurocurrency
Liabilities” pursuant to Regulation D or any other then applicable regulation of
the Federal Reserve Board (or any successor) that prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.



10

--------------------------------------------------------------------------------





“Excess Concentration Amount” means on any date of determination, the sum of,
without duplication, (a) the aggregate amount by which the Outstanding Loan
Balances of Eligible Loans included as part of the Collateral, the Obligors of
which are residents of any one state, exceed 40% of the Aggregate Outstanding
Loan Balance, (b) the aggregate amount by which the Outstanding Loan Balance of
each Eligible Loan included as part of the Collateral exceeds the Large Loan
Limit applicable to such Eligible Loan, (c) the aggregate amount by which the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral which are PIK Loans exceed 25% of the Aggregate Outstanding Loan
Balance, (d) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans that have original terms to maturity greater than 84 months
(measured as of the date such Loans became Transferred Loans) exceed 15% of the
Aggregate Outstanding Loan Balance, (e) the aggregate amount by which the
Outstanding Loan Balances of Qualifying Syndicated Loans included as part of the
Collateral, for which no Subsequent Delivery Trust Receipt (as defined in the
Custody Agreement) has been received exceed 10% of the Aggregate Outstanding
Loan Balance, (f) the aggregate Outstanding Loan Balances of all Loans which
have a Risk Rating of CCC+/Caa1/3 or below exceed 10% of the Aggregate
Outstanding Loan Balance, (g) the aggregate amount by which the Outstanding Loan
Balances of all Eligible Loans included as part of the Collateral which are
Revolver Loans exceed 25% of the Aggregate Outstanding Loan Balance, (h) the
aggregate amount by which the Outstanding Loan Balances of all Eligible Loans
included as part of the Collateral which are Revolver Loans having a term to
maturity of more than one year (measured as of the date such Loans became
Transferred Loans) exceed 10% of the Aggregate Outstanding Loan Balance, (i) the
aggregate Outstanding Loan Balances of all Loans which are not priced by
Standard & Poor’s Securities Evaluations, Inc. on a quarterly basis and have not
been so priced by Standard & Poor’s Securities Evaluations, Inc. for a period in
excess of 135 days from the date such Loans became Transferred Loans (other than
those Loans which have a long term credit rating from S&P or Moody’s and have
are quoted a price by a financial institution rated at least A-1/P-1 that makes
a market in such Loan or from a pricing service otherwise acceptable to the
Managing Agents, which shall be expressly excluded from this subsection (i)),
(j) the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans that are unsecured exceed 10% of the Aggregate Outstanding Loan Balance,
(k) the aggregate amount by which the Outstanding Loan Balances of all Fixed
Rate Loans exceed 35% of the Aggregate Outstanding Loan Balance, (l) the
aggregate amount by which the Outstanding Loan Balances of all Fixed Rate Loans
which are not subject to a Hedge Transaction exceed 10% of the Aggregate
Outstanding Loan Balance, (m) the aggregate amount by which the Outstanding Loan
Balances of all Eligible Loans that are Current Pay Loans exceed 10% of the
Aggregate Outstanding Loan Balance, (n) the aggregate amount by which the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral which are DIP Loans exceed 20% of the Aggregate Outstanding Loan
Balance, (o) the aggregate amount by which the Outstanding Loan Balances of all
Loans which are subordinated to any other indebtedness of the applicable Obligor
exceed 50% of the Aggregate Outstanding Loan Balance, (p) the aggregate amount
by which the Outstanding Loan Balances of all Eligible Loans included as part of
the Collateral for which the applicable Eligible Obligor is domiciled in Canada
exceed 5% of the Aggregate Outstanding Loan Balance and (q) the aggregate amount
by which the Outstanding Loan Balances of all Eligible Loans included as part of
the Collateral which are Mezzanine Loans exceed 15% of the Aggregate Outstanding
Loan Balance.

“Facility Amount” means at any time, $125,000,000; provided, however, that on or
after the Termination Date, the Facility Amount shall be equal to the amount of
Advances Outstanding.

“Fair Market Value” means with respect to each Eligible Loan, (1) to the extent
that such Eligible Loan does not have a long term credit rating from S&P or
Moody’s, the least of (a) to the extent priced by Standard & Poor’s Securities
Evaluations, Inc., the product of (x) the remaining principal amount of the
Eligible Loan and (y) the pricing as determined by Standard & Poor’s Securities
Evaluations, Inc. in its most recent quarterly pricing, (b) the remaining
principal amount of such Eligible Loan and (c) if such Eligible Loan has been
reduced in value below the remaining principal amount thereof (other than as a
result of the allocation of a portion of the remaining principal amount to
warrants), the value of such Eligible Loan as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Originator, to be determined by the Board of Directors of the Originator and
reviewed by its auditors and (2) otherwise, the least of (a) (x) the remaining
principal amount of such Eligible Loan times (y) the price quoted to the
Borrower on such Eligible Loan from a financial institution rated at least
A-1/P-1 that makes a market in such Eligible Loan or from a pricing service
otherwise acceptable to the Managing Agents, (b) the remaining principal amount
of such Eligible Loan and (c) if such Eligible Loan has been reduced in value
below the remaining principal amount thereof (other than as a result of the
allocation of a portion of the remaining principal amount to warrants), the
value of such Eligible Loan as required by, and in accordance with, the 1940
Act, as amended, and any orders of the SEC issued to the Originator, to be
determined by the Board of Directors of the Originator and reviewed by its
auditors.



11

--------------------------------------------------------------------------------





“FASB” is defined in Section 2.12(a).

“Federal Funds Rate” means for any period, a fluctuating interest rate per annum
for each day during such period equal to (a) the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the Federal
Reserve Bank of New York; or (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:30
a.m. (New York City time) for such day on such transactions received by DB from
three federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fee Letter” means any letter agreement in respect of fees among the Borrower,
the Originator, the Managing Agents, Deutsche Bank Securities Inc., as arranger
and the Administrative Agent or any Managing Agent, as it may be amended or
modified and in effect from time to time.

“Fixed Rate Loans” is defined in Section 5.2.

“Funding Date” means any day on which an Advance is made in accordance with and
subject to the terms and conditions of this Agreement.

“Funding Request” means a Borrower Notice requesting an Advance and including
the items required by Section 2.2.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.



12

--------------------------------------------------------------------------------





“Group Advance Limit” means for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

“Guarantor Event of Default” means the occurrence of any “Event of Default”
under and as defined in the Performance Guaranty.

“Hedge Breakage Costs” means for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

“Hedge Collateral” is defined in Section 5.2(b).

“Hedge Counterparty” means DB or any entity that (a) on the date of entering
into any Hedge Transaction (i) is an interest rate swap dealer that is either a
Lender or an Affiliate of a Lender, or has been approved in writing by the
Administrative Agent (which approval shall not be unreasonably withheld), and
(ii) has a short-term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s, and (b) in a Hedging Agreement (i) consents to the
assignment of the Borrower’s rights under the Hedging Agreement to the
Administrative Agent pursuant to Section 5.2(b) and (ii) agrees that in the
event that S&P or Moody’s reduces its short-term unsecured debt rating below A-1
or P-1, respectively, it shall transfer its rights and obligations under each
Hedging Transaction to another entity that meets the requirements of clause (a)
and (b) hereof or make other arrangements acceptable to the Administrative Agent
and the Rating Agencies.

“Hedge Notional Amount” means the aggregate notional amount in effect on any day
under all Hedge Transactions entered into pursuant to Section 5.2 which have not
matured, been terminated or cancelled.

“Hedge Transaction” means each interest rate cap transaction between the
Borrower and a Hedge Counterparty that is entered into pursuant to Section 5.2
and is governed by a Hedging Agreement.

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 5.2, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in a form as the Administrative Agent
shall approve in writing, and each “Confirmation” thereunder confirming the
specific terms of each such Hedge Transaction.

“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.12.

“Indebtedness” means with respect to the Borrower or the initial Servicer at any
date, (a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Adverse Claims on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, and (f)
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, clauses (a) through (e) above.



13

--------------------------------------------------------------------------------





“Indemnified Amounts” is defined in Section 9.1.

“Indemnified Party” is defined in Section 9.1.

“Industry” means the industry of an Obligor as determined by reference to the
Moody’s Industry Classifications.

“Ineligible Loan” is defined in the Purchase Agreement.

“Insider” is defined in Section 101(31) of the Bankruptcy Code.

“Insolvency Event” means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insolvency Proceeding” means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

“Insurance Policy” means with respect to any Loan included in the Collateral, an
insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.



14

--------------------------------------------------------------------------------





“Insurance Proceeds” means any amounts payable or any payments made, to the
Borrower or to the Servicer on its behalf under any Insurance Policy.

“Interest” means for each Settlement Period and each Advance outstanding during
such Settlement Period, the product of:



  IR x P x

AD
360

where



  IR = the Interest Rate applicable to such Advance resetting as and when
specified herein;   P = the principal amount of such Advance on the first day of
such Settlement Period, or if such Advance was first made during such Settlement
Period, the principal amount of such Advance on the day such Advance is made;
and   AD = the actual number of days in such Settlement Period, or if such
Advance was first made during such Settlement Period, the actual number of days
beginning on the day such Advance was first made through the end of such
Settlement Period;

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Interest Collections” means any and all amounts received in respect of any
interest, fees or other similar charges on a Transferred Loan from or on behalf
of any Obligors that are deposited into the Collection Account, or received by
the Borrower or on behalf of the Borrower by the Servicer or Originator in
respect of the Transferred Loans, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment (net of any payment owed
by the Borrower to, and including any receipts from, any Hedge Counterparties)
and, solely for purposes of calculating the Portfolio Rate, any and all amounts
accrued in respect of any fees and interest (but only to the extent such fees or
interest were not received during the applicable Settlement Period) owed by any
Obligor in respect of any Transferred Loan.

“Interest Coverage Ratio” means with respect to any calendar quarter, the
percentage equivalent of a fraction, calculated as of the last Determination
Date in such calendar quarter, (a) the numerator of which is equal to the
aggregate Interest Collections for such calendar quarter and (b) the denominator
of which is equal to the sum of (x) the aggregate amount payable pursuant to
Section 2.8(i), (iii), (iv) and (vi) hereunder and (y) an amount equal to the
sum of the products, for each day during the related calendar quarter, of (i)
the Advances Outstanding, (ii) the weighted average of the Servicing Fee Rates
used to compute the Servicing Fee for such calendar quarter, and (iii) a
fraction, the numerator of which is 1 and the denominator of which is 360.



15

--------------------------------------------------------------------------------





“Interest Rate” means for any Settlement Period:

(a)       to the extent the Lender is a CP Lender that is funding the applicable
Advance or portion thereof through the issuance of Commercial Paper Notes, a
rate equal to the CP Rate for such Settlement Period on such portion; provided,
however, that if a Liquidity Bank under a Liquidity Agreement to which such CP
Lender is a party purchases or takes assignment of any portion of Advances owing
to such CP Lender, then the portion of the Advance funded by such CP Lender with
proceeds from a funding by a Liquidity Bank shall earn a rate equal to the
Alternative Rate; or

(b)       to the extent the relevant Lender is not funding the applicable
Advance or portion thereof through the issuance of Commercial Paper Notes, a
rate equal to the Alternative Rate on such portion; provided, however, that if
the relevant Lender is a Non-Conduit Lender and at least one CP Lender shall be
earning a CP Rate on its portion of Advances during such Settlement Period, then
such Non-Conduit Lender shall earn a rate equal to the greater of (i) (A) if
only one CP Lender is earning a CP Rate on its portion of Advances, such CP Rate
and (B) if more than one CP Lender is earning a CP Rate on its portion of
Advances, the average of the CP Rates earned by such CP Lenders on their
respective Advances outstanding during such Settlement Period and (ii) the
Alternative Rate on such portion.

“Investment” means with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of assets pursuant to the Purchase Agreement and excluding
commission, travel and similar advances to officers, employees and directors
made in the ordinary course of business.

“Joinder Agreement” means a joinder agreement substantially in the form set
forth in Exhibit D hereto pursuant to which a new Lender Group becomes party to
this Agreement.

“Key Man Event” means any two of (a) David Gladstone, (b) Terry Brubaker and (c)
George Stelljes shall cease to be executive officers of Gladstone Management
Corporation.

“Large Loan Limit” means for any Eligible Loan, $18,000,000.

“Lender Group” means any group consisting of (i) a CP Lender, its related
Committed Lenders and their related Managing Agent, or (ii) a Committed Lender
and its related Managing Agent.

“Lenders” means collectively, the CP Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Joinder Agreement or
Assignment and Acceptance, as applicable, to fund Advances pursuant to this
Agreement.

“LIBO Rate” means for any Settlement Period and any Advance, an interest rate
per annum equal to:

(i)       the posted rate for thirty (30) day deposits in United States dollars
appearing on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London time) on the
Business Day that is the second Business Day immediately preceding the
applicable Funding Date (with respect to the initial Settlement Period for such
Advance) and as of the second Business Day immediately preceding the first day
of the applicable Settlement Period (with respect to all subsequent Settlement
Periods for such Advance); or



16

--------------------------------------------------------------------------------





(ii)      if no rate appears on Reuters Screen LIBOR01 at such time and day,
then the LIBO Rate shall be determined by DB at its principal office in New
York, New York as its rate (each such determination, absent manifest error, to
be conclusive and binding on all parties hereto and their assignees) at which
thirty (30) day deposits in United States dollars are being, have been, or would
be offered or quoted by DB to major banks in the applicable interbank market for
Eurodollar deposits at or about 11:00 a.m. (New York City time) on such day.

“Lien” means with respect to any Collateral, (a) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Collateral, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing loan or other title retention agreement relating to such
Collateral.

“Liquidation Expenses” means with respect to any Defaulted Loan or Charged-Off
Loan, the aggregate amount of out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.

“Liquidity Agreement” means a liquidity agreement entered into by a CP Lender
with a group of financial institutions in connection with this Agreement.

“Liquidity Bank” means each financial institution that is a party to a Liquidity
Agreement.

“Loan” means any senior or subordinate loan arising from the extension of credit
to an Obligor by the Originator in the ordinary course of the Originator’s
business.

“Loan Documents” means with respect to any Loan, the related promissory note and
any related loan agreement, security agreement, mortgage, assignment of Loans,
all guarantees, and UCC financing statements and continuation statements
(including amendments or modifications thereof) executed by the Obligor thereof
or by another Person on the Obligor’s behalf in respect of such Loan and related
promissory note, including, without limitation, general or limited guaranties
and, for each Loan secured by real property an Assignment of Mortgage.

“Loan File” means with respect to any Loan, each of the Loan Documents related
thereto.

“Loan List” means the Loan List provided by the Borrower to the Administrative
Agent and the Collateral Custodian, as set forth in Schedule III hereto (which
shall include the specific documents that should be included in each Loan File),
as the same may be changed from time to time in accordance with the provisions
hereof.



17

--------------------------------------------------------------------------------





“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box
Account.

“Lock-Box Account” means an account, subject to a Deposit Account Control
Agreement, maintained in the name of the Borrower for the purpose of receiving
Collections at a Lock-Box Bank.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Managing Agent” means as to any Lender, the financial institution identified as
such on the signature pages hereof or in the applicable Assignment and
Acceptance or Joinder Agreement.

“Mandatory Prepayment” is defined in Section 2.4(a).

“Market Servicing Fee” is defined in Section 7.20.

“Market Servicing Fee Differential” means on any date of determination, an
amount equal to the positive difference between the Market Servicing Fee and
Servicing Fee.

“Material Adverse Change” means with respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

“Material Adverse Effect” means with respect to any event or circumstance, means
a material adverse effect on (a) the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Servicer or
the Borrower, (b) the validity, enforceability or collectibility of this
Agreement or any other Transaction Document or any Liquidity Agreement or the
validity, enforceability or collectibility of the Loans, (c) the rights and
remedies of the Administrative Agent or any Secured Party under this Agreement
or any Transaction Document or any Liquidity Agreement or (d) the ability of the
Borrower or the Servicer to perform its obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority,
or enforceability of the Administrative Agent’s or Secured Parties’ interest in
the Collateral.

“Maximum Lawful Rate” is defined in Section 2.6(d).

“Mezzanine Loan” means any assignment of, or participation interest or other
interest in, a Loan that is subordinate to a Second Lien Loan.

“Monthly Report” is defined in Section 7.11(a).

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Moody’s Industry Classifications” means the classifications as set forth in
Exhibit N.  The classification under which an Eligible Loan is categorized shall
be determined on the date of origination in the reasonable discretion of the
Borrower.



18

--------------------------------------------------------------------------------





“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA that is or was at any time during the current year or the
immediately preceding five years contributed to by the Borrower or any ERISA
Affiliate on behalf of its employees.

“Non-Conduit Lender” means a Committed Lender that does not have a CP Lender in
its Lender Group.

“Non-Conduit Lender Interest Reset Date” means the first day of each calendar
month, or, if the first day of such calendar month is not a Business Day, the
immediately preceding Business Day.

“Non-Syndicated Loan” means each Loan which is not a Qualifying Syndicated Loan.

“Notes” is defined in Section 2.5(a).

“Obligations” means all loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders, the Administrative Agent,
the Managing Agents or any of their assigns, as the case may be, whether due or
to become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, arising under or in respect of any of this
Agreement, any other Transaction Document or any Fee Letter  delivered in
connection with the transactions contemplated by this Agreement, or any Hedging
Agreement, as amended or supplemented from time to time, whether or not
evidenced by any separate note, agreement or other instrument.  This term
includes, without limitation, all principal, interest (including interest that
accrues after the commencement against the Borrower of any action under the
Bankruptcy Code), Breakage Costs, Hedge Breakage Costs, fees, including, without
limitation, any and all arrangement fees, loan fees, facility fees, and any and
all other fees, expenses, costs or other sums (including attorney costs)
chargeable to the Borrower under any of the Transaction Documents or under any
Hedging Agreement.

“Obligor” means with respect to any Loan, the Person or Persons obligated to
make payments pursuant to such Loan, including any guarantor thereof.  For
purposes of calculating the Excess Concentration Amount, all Loans included in
the Collateral or to become part of the Collateral the Obligor of which is an
Affiliate of another Obligor shall be aggregated with all Loans of such other
Obligor.

“Officer’s Certificate” means a certificate signed by any officer of the
Borrower or the Servicer, as the case may be, and delivered to the
Administrative Agent.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Borrower or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.

“Originator” means Gladstone Investment Corporation, a Delaware corporation.

“Outstanding Loan Balance” means with respect to any Loan, the then outstanding
principal balance thereof, provided, however, that with respect to Current Pay
Loans, the “Outstanding Loan Balance” of such Loans shall be equal to 70% of the
outstanding principal balance thereof.



19

--------------------------------------------------------------------------------





“Participant” is defined in Section 11.1(g).

“Payment Date” means the ninth (9th) day of each calendar month or, if such day
is not a Business Day, the next succeeding Business Day; provided that for
purposes of distributions required pursuant to Section 2.8(a)(vii) only,
“Payment Date” shall mean any Business Day.

“Pending Account”  is defined in Section 2.15.

“Performance Guarantor” is defined in the Performance Guaranty.

“Performance Guaranty”  means the Performance Guaranty dated as of the date
hereof, by the Originator in favor of the Borrower and the Administrative Agent,
as amended, modified, supplemented or restated from time to time.

“Permitted Investments” means any one or more of the following types of
investments:

(a)       marketable obligations of the United States, the full and timely
payment of which are backed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

(b)       marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;

(c)       bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which are rated A-1 by S&P and P-1
by Moody’s;

(d)       repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

(e)       commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and

(f)       demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any state
thereof (or domestic branches of any foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities; provided, however that at the time such investment, or the
commitment to make such investment, is entered into, the short-term debt rating
of such depository institution or trust company shall be at least A-1 by S&P and
P-1 by Moody’s.



20

--------------------------------------------------------------------------------





“Permitted Liens” means liens created pursuant to the Transaction Documents in
favor of the Administrative Agent, as agent for the Secured Parties.

“Person” means an individual, partnership, corporation (including a statutory
trust), limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

“PIK Loan” means a Loan to an Obligor, which provides for a portion of the
interest that accrues thereon to be added to the principal amount of such Loan
for some period of the time prior to such Loan requiring the cash payment of
interest on a monthly or quarterly basis.

“Portfolio Rate” means on any day, with respect to any Settlement Period, the
annualized percentage equivalent of a fraction, the numerator of which is equal
to all Interest Collections for such Settlement Period, and the denominator of
which is equal to the Advances Outstanding on the last day of such Settlement
Period.

“Portfolio Yield” means on any day, the excess, if any, of (a) the Portfolio
Rate on such day over (b) the Interest Rate plus the Program Fee Rate on such
day.

“Post-Termination Revolver Loan Fundings” means an advance by the Committed
Lenders, made on or following the Revolver Loan Funding Date, which may  be used
for the sole purpose of funding advances requested by Obligors under the
Revolver Loans.

“Prime Rate” means the rate publicly announced by DB from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by DB in connection with extensions of credit to debtors.

“Principal Collections” means any and all amounts received in respect of any
principal due and payable under any Transferred Loan from or on behalf of
Obligors that are deposited into the Collection Account, or received by the
Borrower or on behalf of the Borrower by the Servicer or Originator in respect
of the Transferred Loans, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.

“Proceeds” means with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, collected, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.

“Program Fee” means for each Settlement Period and each Advance Outstanding
during such Settlement Period, the product of:

PFR x P x AD/360



where



21

--------------------------------------------------------------------------------





  PFR = the Program Fee Rate; P = the principal amount of such Advance on the
first day of such Settlement Period, or if such Advance was first made during
such Settlement Period, the principal amount of such Advance on the day such
Advance is made; and AD = the actual days comprising such Settlement Period, or
if such Advance was first made during such Settlement Period, the actual number
of days beginning on the day such Advance was first made through the end of such
Settlement Period.

“Program Fee Rate” is defined in the Fee Letter.  

“Pro-Rata Share” means with respect to any Committed Lender on any day, the
percentage equivalent of a fraction the numerator of which is such Committed
Lender’s Commitment and the denominator of which is the Group Advance Limit of
the related CP Lender’s Lender Group.

“Purchase Agreement” means the Purchase and Sale Agreement dated as of the date
hereof, between the Originator and the Borrower, as amended, modified,
supplemented or restated from time to time.

“Purchase Date” is defined in the Purchase Agreement.

“Purchased Loan Balance” means as of any date of determination and any
Transferred Loan, the lesser of (i) the Outstanding Loan Balance of such Loan as
of such date and (ii) the Fair Market Value of such Loan.

“Purchasing Committed Lender” is defined in Section 11.1(b).

“Qualified Institution” is defined in Section 7.4(e).

“Qualifying Syndicated Loan” means any Loan designated by the Borrower as such
in the Loan List.

“Rating Agency” means any rating agency that has been requested to issue a
rating with respect to the Commercial Paper Notes issued by a CP Lender.

“Records” means with respect to any Transferred Loans, all documents, books,
records and other information (including without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) maintained with respect to any item of Collateral and the related
Obligors, other than the Loan Documents.

“Recoveries” means with respect to any Defaulted Loan or Charged-Off Loan,
Proceeds of the sale of any Related Property, Insurance Proceeds, and any other
recoveries with respect to such Loan and Related Property, and amounts
representing late fees and penalties, net of Liquidation Expenses and amounts,
if any, received that are required to be refunded to the Obligor on such Loan.



22

--------------------------------------------------------------------------------





“Reference Bank” means any bank that furnishes information for purposes of
determining the Adjusted Eurodollar Rate.

“Register” is defined in Section 11.1(e).

“Regulatory Change” is defined in Section 2.12(a).

“Related Obligation” means an obligation issued by Gladstone Management
Corporation, any of its Affiliates that are investment funds or any other Person
that is an investment fund, whose investments are primarily managed by Gladstone
Management Corporation or any of its Affiliates.  

“Related Property” means with respect to a Loan, any property or other assets of
the Obligor thereunder pledged as collateral to the Originator to secure the
repayment of such Loan.

“Reporting Date” means the date that is two (2) Business Days prior to each
Payment Date.

“Repurchase Price” means for any Transferred Loan purchased pursuant to Section
7.7, an amount equal to the outstanding principal balance of such Loan as of the
date of purchase, plus all accrued and unpaid interest on such Loan.

“Required Committed Lenders” means at a particular time, Committed Lenders with
Commitments in excess of 66 2/3 % of the Facility Amount.

“Required Equity Investment” means the minimum amount of equity investment in
the Borrower which shall be maintained by the Originator, in the form of
Eligible Loans and/or cash having an outstanding principal balance at all times
prior to the Termination Date of an amount equal to the greater of (i)
$75,000,000 or (ii) the sum of the Outstanding Loan Balances of the five largest
Eligible Loans included as part of the Collateral.

“Required Ratings” means with respect to (i) any Committed Lender other than a
Non-Conduit Lender, the short term ratings from S&P and Moody’s equal to or
greater than the ratings required in order to maintain the rating of the
commercial paper issued by the related CP Lender and (ii) with regard to a
Non-Conduit Lender, the then-current ratings of such Non-Conduit Lender.

“Required Reports” means collectively, the Monthly Report, the Servicer’s
Certificate and the annual and quarterly financial statements of the Originator
required to be delivered to the Borrower, the Managing Agents, the
Administrative Agent and the Backup Servicer pursuant to Section 7.11 hereof.

“Responsible Officer” means as to the Borrower, David Gladstone, Terry Brubaker,
George Stelljes, Harry Brill, Michael Melka or Gary Gerson, and as to any other
Person, any officer of such Person with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.  The Borrower may
designate other Responsible Officers from time to time by notice to the
Administrative Agent.



23

--------------------------------------------------------------------------------





“Revolver Loan” means each Loan with respect to which the Borrower has a
revolving credit commitment to advance amounts to the applicable Obligor during
a specified term.

“Revolver Loan Funding” is defined in Section 2.14.

‘Revolver Loan Funding Account” is defined in Section 2.14.

“Revolver Loan Funding Account Shortfall” means on any date, the amount, if any,
by which the Revolver Loan Funding Amount at such time exceeds the aggregate
amount on deposit in the Revolver Loan Funding Accounts.

“Revolver Loan Funding Account Surplus” means on any date, the amount, if any,
by which the amount on deposit in the Revolver Loan Funding Accounts exceeds the
Revolver Loan Funding Amount at such time.

“Revolver Loan Funding Amount” is defined in Section 2.14.

“Revolver Loan Funding Date” means the Termination Date, if Revolver Loans are
outstanding on such date.

“Revolver Loan Funding Fee” means, for any Settlement Period, a fee equal to
1.20% multiplied by the weighted average amount on deposit in the Revolver Loan
Funding Accounts during such Settlement Period, calculated on the basis of a
year of 360 days for the actual number of days elapsed.

“Revolving Period” means the period commencing on the Effective Date and ending
on the day immediately preceding the Termination Date.

“Risk Rating” means, with respect to any Loan at any time, if such Loan is at
such time (i) rated by both S&P and Moody’s, the lower of such ratings, (ii)
rated by either S&P or Moody’s, such rating or (iii) not rated by either S&P or
Moody’s, the rating determined by the Servicer’s risk rating model.

“Rolling Three-Month Charged-Off Ratio” means for any day, beginning after the
end of the third Settlement Period following the Closing Date, the rolling three
period average Charged-Off Ratio for the three immediately preceding Settlement
Periods.

“Rolling Three-Month Default Ratio” means for any day, beginning after the end
of the third Settlement Period following the Closing Date, the rolling three
period average Default Ratio for the three immediately preceding Settlement
Periods.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.



24

--------------------------------------------------------------------------------





“Scheduled Payment” means on any Determination Date, with respect to any Loan,
each monthly payment (whether principal, interest or principal and interest)
scheduled to be made by the Obligor thereof after such Determination Date under
the terms of such Loan.

“Second Lien Loan” means a Loan that is secured by the pledge of collateral and
which is only subordinate to a Senior Debt Loan.

“Secured Party” means (i) Each Lender, (ii) each Managing Agent, (iii) each
Liquidity Bank and (iv) each Hedge Counterparty that is either a Lender or an
Affiliate of a Lender if that Affiliate executes a counterpart of this Agreement
agreeing to be bound by the terms of this Agreement applicable to a Secured
Party.

“Securitization” means a disposition of Transferred Loans in one or a series of
structured finance securitization transactions.

“Senior Debt Loan” means a Loan which (a) has a risk rating equal to or greater
than 5.5 (or the equivalent of a rating greater than B/B2 by S&P and Moody’s
respectively), as determined by the Servicer’s risk rating model and (b) is not
subordinated to any other indebtedness of the applicable Obligor.

“Senior Syndicated Loan” means any Senior Debt Loan which is a Qualifying
Syndicated Loan.

“Servicer” means Gladstone Management Corporation, a Delaware corporation, and
its permitted successors and assigns.

“Servicer Advance” means an advance of Scheduled Payments made by the Servicer
pursuant to Section 7.5.

“Servicer Termination Event” is defined in Section 7.18.

“Servicer’s Certificate” is defined in Section 7.11(b).

“Servicing Duties” means those duties of the Servicer which are enumerated in
Section 7.2.

“Servicing Fee” means for each Payment Date, an amount equal to the sum of the
products, for each day during the related Settlement Period, of (i) the
Outstanding Loan Balance of each Loan as of the preceding Determination Date,
(ii) the applicable Servicing Fee Rate, and (iii) a fraction, the numerator of
which is 1 and the denominator of which is 360.

“Servicing Fee Limit Amount” means for each Payment Date, an amount equal to 10%
of the Servicing Fee for the related Settlement Period.

“Servicing Fee Rate” means with respect all Loans, a rate equal to 2.0% per
annum.

“Servicing Records” means all documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Transferred Loans and the related Obligors.



25

--------------------------------------------------------------------------------





“Settlement Period” means each period from and including a Payment Date to but
excluding the following Payment Date.

“Solvent” means as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair value of the
property owned by such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of the
property owned by such Person in an orderly liquidation of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

“Subordination Event” is defined in Section 5.1(u).

“Successor Servicer” is defined in Section 7.19(a).

“Supplemental Interests” means with respect to any Transferred Loan, any
warrants, equity or other equity interests or interests convertible into or
exchangeable for any such interests received by the Originator from the Obligor
in connection with such Transferred Loan.

“Swap Breakage and Indemnity Amounts” means any early termination payments,
taxes, indemnification payments and any other amounts owed to a Hedge
Counterparty under a Hedging Agreement that do not constitute monthly payments.

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.

“Termination Date” means the earliest to occur of (a) the date declared by the
Administrative Agent or occurring automatically in respect of the occurrence of
an Early Termination Event pursuant to Section 8.1, (b) a date selected by the
Borrower upon at least thirty (30) days’ prior written notice to the
Administrative Agent and each Managing Agent and (c) the Commitment Termination
Date.  The Advances Outstanding will be due and payable in full on the
Termination Date.

“Termination Notice” is defined in Section 7.18.

“Transaction Documents” means this Agreement, the Purchase Agreement, all
Hedging Agreements, the Custody Agreement, the Backup Servicing Agreement, the
Performance Guaranty and any additional document, letter, fee letter,
certificate, opinion, agreement or writing the execution of which is necessary
or incidental to carrying out the terms of the foregoing documents.



26

--------------------------------------------------------------------------------





“Transferred Loans” means each Loan, together with the related interests and
property associated therewith, acquired by the Borrower under the Purchase
Agreement and all Loans received by the Borrower in respect of the Required
Equity Investment.  Any Transferred Loan that is (i) repurchased or reacquired
by the Originator pursuant to the terms of Section 6.1 of the Purchase
Agreement, (ii) purchased pursuant to the terms of Section 7.7 or (iii)
otherwise released from the lien of this Agreement pursuant to Section 6.3 shall
not be treated as a Transferred Loan for purposes of this Agreement (provided,
that the purchase or repurchase of any Defaulted Loan or Charged-Off Loan shall
not alter such Transferred Loan’s status as a Defaulted Loan or Charged-Off Loan
for purposes of calculating ratios for periods occurring prior to the purchase
or repurchase of such Transferred Loan).

“Transition Costs” means the reasonable costs and expenses incurred by the
Backup Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction or, if no jurisdiction is specified, the State of New
York.

“United States” means The United States of America.

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would become an Early Termination Event.

“Unreimbursed Servicer Advances” means at any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Section 2.8 and that the Servicer has
determined in its sole discretion will not be recoverable from Collections with
respect to the related Transferred Loan.

“Unrestricted Eligible Loan” means on any date of determination, each Loan which
satisfies each of the following requirements:

(i)       the Loan is evidenced by a promissory note that has been duly
authorized and that, together with the related Loan Documents, is in full force
and effect and constitutes the legal, valid and binding obligation of the
Obligor of such Loan to pay the stated amount of the Loan and interest thereon,
and the related Loan Documents are enforceable against such Obligor in
accordance with their respective terms;

(ii)      the Loan was originated in accordance with the terms of the Credit and
Collection Policy and arose in the ordinary course of the Originator’s business
from the lending of money to the Obligor thereof;

(iii)     the Loan is not a Defaulted Loan;

(iv)      the Obligor of such Loan has executed all appropriate documentation
required by the Originator;



27

--------------------------------------------------------------------------------





(v)       the Loan, together with the Loan Documents related thereto, is a
“general intangible”, an “instrument”, an “account”, or “chattel paper” within
the meaning of the UCC of all jurisdictions that govern the perfection of the
security interest granted therein;

(vi)      all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

(vii)     the Loan is denominated and payable only in United States dollars in
the United States;

(viii)    the Loan bears interest, which is due and payable no less frequently
than quarterly, except for (i) Loans which bear interest which is due and
payable no less frequently than semi-annually, provided that the aggregate
Outstanding Loan Balances of such Loans do not exceed 10% of the Aggregate
Outstanding Loan Balance and (ii) PIK Loans;

(ix)      the Loan, together with the Loan Documents related thereto, does not
contravene in any material respect any Applicable Laws (including, without
limitation, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no party to the Loan
Documents related thereto is in material violation of any such Applicable Laws;

(x)       the Loan, together with the related Loan Documents, is fully
assignable, (and if such Loan is secured by an interest in real property, an
Assignment of Mortgage executed in blank has been delivered to the Collateral
Custodian);

(xi)      the Loan was documented and closed in accordance with the Credit and
Collection Policy, including the relevant opinions and assignments, and there is
only one current original promissory note;

(xii)     the Loan and all Related Property are free of any Liens except for
Permitted Liens;

(xiii)    the Loan has an original term to maturity of no more than 120 months;

(xiv)     no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Loan;

(xv)      any Related Property with respect to such Loan is insured in
accordance with the Credit and Collection Policy;

(xvi)     the Obligor with respect to such Loan is an Eligible Obligor;

(xvii)    if such Loan is a PIK Loan, such Loan shall pay a minimum of 5.0% per
annum current interest, on at least a quarterly basis;



28

--------------------------------------------------------------------------------





(xviii)   the Loan is not a loan or extension of credit made by the Originator
or one of its subsidiaries to an Obligor for the purpose of making any
principal, interest or other payment on such Loan necessary in order to keep
such Loan from becoming delinquent;

(xix)     the Loan has not been amended to (A) reduce the amount (other than by
reason of the repayment thereof) or extend the time for payment of principal or
(B) reduce the rate or extend the time of payment of interest (or any component
thereof), in each case without the consent of the Required Committed Lenders;

(xx)      if such Loan is a Qualifying Syndicated Loan, (a) the Borrower has
purchased an interest in such Loan from a financial institution which (A) has a
short-term debt rating equal to at least A-1 from S&P and P-1 from Moody’s or
(B) has been approved in writing by the Required Committed Lenders prior to the
related Funding Date and (b) such Loan closed not more than thirty (30) days
previously;

(xxi)     if such Loan is a Revolver Loan, it shall be secured by a first
priority, perfected security interest on certain assets of the Obligor which
shall include, without limitation, accounts receivable and inventory;

(xxii)    if such Loan is a Revolver Loan, the revolving credit commitment of
the Borrower to the applicable Obligor thereunder (A) is between $500,000 and
$5,000,000 and (B) shall have a term to maturity of five years or less;

(xxiii)   the Loan will not cause the Borrower to be deemed to own 5.0% or more
of the voting securities of any publicly registered issuer or any securities
that are immediately convertible into or immediately exercisable or exchangeable
for 5.0% or more of the voting securities of any publicly registered issuer, as
determined by the Servicer;

(xxiv)    the Loan is not an equity security;

(xxv)     the Loan is not a Related Obligation;

(xxvi)    the repayment of such Loan is not subject to non-credit related risks;

(xxvii)   such Loan does not contain a confidentiality provision that restricts
the ability of the Administrative Agent to exercise its rights under the
Transaction Documents, including, without limitation, its rights to review the
Loan and related Loan File;

(xxviii)   the proceeds of such Loan are not used to finance construction
projects or activities;

(xxix)    the financing of such Loan by the Lenders does not contravene in any
material respect Regulation U of the Federal Reserve Board, nor require the
Lenders to undertake reporting thereunder which it would not otherwise have
cause to make;



29

--------------------------------------------------------------------------------





(xxx)     the Loan will not cause the Borrower, the Servicer or the Originator
to be deemed an Insider or an Affiliate of the related Obligor; and

(xxxi)    the Loan is not any type of bond, whether high yield or otherwise, or
any similar financial instrument.  

“Williams Mullen Opinion” means the “non-consolidation” opinion letter of
Williams Mullen delivered on the Closing Date, as such opinion letter may be
modified, supplemented or replaced in any subsequent opinion letter covering
such subject matter delivered to the Administrative Agent.

Section 1.2  Other Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

Section 1.3  Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.4  Interpretation.

In each Transaction Document, unless a contrary intention appears:

           (i)  the singular number includes the plural number and vice versa;

          (ii)  reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Document;

         (iii)  reference to any gender includes each other gender;

          (iv)  reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; and

           (v)  reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.



30

--------------------------------------------------------------------------------





ARTICLE II  

ADVANCES

Section 2.1  Advances.

          On the terms and conditions hereinafter set forth, the Borrower may,
by delivery of a Funding Request to the Administrative Agent, from time to time
on any Business Day during the Revolving Period, at its option, request that the
Lenders make advances (each, an “Advance”) to it in an amount which, at any
time, shall not exceed the Availability in effect on the related Funding
Date.  Such Funding Request shall be delivered not later than 10:00 a.m. (New
York City time) on the date which is one (1) Business Day prior to the requested
Funding Date.  Following receipt by the Administrative Agent of a Funding
Request, the Administrative Agent shall forward such Funding Request to each
Managing Agent not later than 11:00 a.m. (New York City time) that day.  Upon
receipt of such Funding Request, each Managing Agent shall, if its related
Lender Group contains a CP Lender member, request such CP Lender to make the
Advance, and such CP Lender may from time to time during the Revolving Period,
in its sole discretion, agree or decline to make the Advance.  If any CP Lender
declines to make all or any part of a proposed Advance, it shall so notify its
related Committed Lenders. If (i) a Lender Group’s CP Lender shall have notified
its related Committed Lenders that it declines to make all or part of such
Advance or (ii) a Lender Group shall not have a CP Lender member, the applicable
portion of the Advance will be made by the Committed Lenders in such Lender
Group in accordance with their Pro-Rata Shares.  Notwithstanding anything
contained in this Section 2.1 or elsewhere in this Agreement to the contrary, no
Committed Lender shall be obligated to make any Advance in an amount that would
result in the aggregate Advances then funded by such Committed Lender exceeding
its Commitment then in effect (minus the unrecovered principal amount of such
Committed Lender’s advances made, downgrade draws funded or purchase prices paid
pursuant to any applicable Liquidity Agreement to which it is a party).  The
obligation of each Committed Lender to remit its Pro-Rata Share of any such
Investment shall be several from that of each other Committed Lender, and the
failure of any Committed Lender to so make such amount available to the Borrower
shall not relieve any other Committed Lender of its obligation hereunder.  Each
Advance to be made hereunder shall be made ratably among the Lender Groups in
accordance with their Group Advance Limits.

Section 2.2  Procedures for Advances.

       (a)  In the case of the making of any Advance, the repayment of any
Advance, or any termination, increase or reduction of the Facility Amount and
prepayments of Advances, the Borrower shall give the Administrative Agent a
Borrower Notice.  Each Borrower Notice shall specify the amount (subject to
Section 2.1 hereof) of Advances to be borrowed or repaid and the Funding Date or
repayment date (which, in all cases, shall be a Business Day).

       (b)  Subject to the conditions described in Section 2.1, the Borrower may
request an Advance from the Lenders by delivering to the Administrative Agent at
certain times the information and documents set forth in this Section 2.2.



31

--------------------------------------------------------------------------------





       (c)  No later than 10:00 a.m. (New York City time) five (5) Business Days
prior to the proposed Funding Date (or such shorter period of time or later date
as may be agreed to by the Required Committed Lenders), the Borrower shall
notify (i) the Collateral Custodian by delivery to the Collateral Custodian of
written notice of such proposed Funding Date, and (ii) the Administrative Agent
by delivery to the Administrative Agent of a credit report and transaction
summary for each Loan that is the subject of the proposed Advance setting forth
the credit underwriting by the Originator of such Loan, including without
limitation a description of the Obligor and the proposed loan transaction in the
form of Exhibit M hereto; provided that the requirements of this Section 2.2(c)
shall apply only with respect to the first Advance to be made with respect to a
Revolver Loan.  By 5:00 p.m. (New York City time) on the next Business Day, the
Administrative Agent shall use its best efforts to confirm to the Borrower the
receipt of such items and whether it has reviewed such items and found them to
be complete and in proper form.  If the Administrative Agent makes a
determination that the items are incomplete or not in proper form, it will
communicate such determination to the Borrower.  Failure by the Administrative
Agent to respond to the Borrower by 5:00 p.m. (New York City time) on the day
the related Funding Request is delivered by the Borrower shall constitute an
implied determination that the items are incomplete or not in proper form.  The
Borrower will take such steps requested by the Administrative Agent to correct
the problem(s).  In the event of a delay in the actual Funding Date due to the
need to correct any such problems, the Funding Date shall be no earlier than two
(2) Business Days after the day on which the Administrative Agent confirms to
the Borrower that the problems have been corrected.  

       (d)  No later than 11:00 a.m. (New York City time) one (1) Business Day
prior to the proposed Funding Date (or such shorter period of time or later date
as may be agreed to by the Required Committed Lenders), the Administrative
Agent, each Managing Agent and the Collateral Custodian, as applicable, shall
receive or shall have previously received the following:

           (i)  a Funding Request in the form of Exhibit A;

          (ii)  a wire disbursement and authorization form shall be delivered to
the Administrative Agent; and

         (iii)  a certification substantially in the form of Exhibit H
concerning the Collateral Custodian’s receipt of certain documentation relating
to the Eligible Loan(s) related to such Advance shall be delivered to the
Administrative Agent.

       (e)  Each Funding Request shall specify the aggregate amount of the
requested Advance, which shall be in an amount equal to at least $500,000.  Each
Funding Request shall be accompanied by (i) a Borrower Notice, depicting the
outstanding amount of Advances under this Agreement and representing that all
conditions precedent for a funding have been met, including a representation by
the Borrower that the requested Advance shall not, on the Funding Date thereof,
exceed the Availability on such day, (ii) a calculation of the Borrowing Base as
of the applicable Funding Date (which calculation may, for avoidance of doubt,
take into account (i) Loans which will become Transferred Loans on or prior to
such Funding Date and (ii) any portion of such Advance which is to be deposited
in the Pending Account at funding), (iii) an updated Loan List including each
Loan that is subject to the requested Advance, (iv) the proposed Funding Date,
and (v) wire transfer instructions for the Advance.  A Funding Request shall be
irrevocable when delivered; provided however, that if the Borrowing Base
calculation delivered pursuant to clause (ii) above includes a Loan which does
not become a Transferred Loan on or before the applicable Funding Date as
anticipated, and the Borrower cannot otherwise make the representations required
pursuant to clause (i) above, the Borrower shall revise the Funding Request
accordingly, and shall pay any loss, cost or expense incurred by any Lender in
connection with the broken funding evidenced by such revised Funding Request.



32

--------------------------------------------------------------------------------





       (f)  On the Funding Date following the satisfaction of the applicable
conditions set forth in this Section 2.2 and Article III, each CP Lender may, or
the Committed Lenders, as applicable, shall, make available to the
Administrative Agent at its address listed beneath its signature on its
signature page to this Agreement (or on the signature page to the Joinder
Agreement pursuant to which it became a party hereto), for deposit to the
account of the Borrower or its designee in same day funds, at the account
specified in the Funding Request, an amount equal to such Lender’s ratable share
of the Advance then being made.  Each wire transfer of an Advance to the
Borrower shall be initiated by the applicable Lender no later than 3:00 p.m.
(New York city time) on the applicable Funding Date.

Section 2.3  Optional Changes in Facility Amount; Prepayments.

       (a)  The Borrower shall be entitled at its option, at any time prior to
the occurrence of an Early Termination Event, to reduce the Facility Amount in
whole or in part; provided that the Borrower shall give prior written notice of
such reduction to the Administrative Agent and each Managing Agent as provided
in paragraph (b) of this Section 2.3 and that any partial reduction of the
Facility Amount shall be in an amount equal to $3,000,000 with integral
multiples of $500,000 above such amount.  Unless otherwise agreed by the
Committed Lenders, the Commitment of each Committed Lender shall be reduced
ratably in proportion to such reduction in the Facility Amount.  Any request for
a reduction or termination pursuant to this Section 2.3 shall be irrevocable.

       (b)  From time to time during the Revolving Period the Borrower may
prepay any portion or all of the Advances Outstanding, other than with respect
to Mandatory Prepayments, by delivering to the Administrative Agent and each
Managing Agent a Borrower Notice at least two (2) Business Day prior to the date
of such repayment; provided, that no such reduction shall be given effect unless
the Borrower has complied with the terms of any Hedging Agreement requiring that
one or more Hedge Transactions be terminated in whole or in part as the result
of any such prepayment of the Advances Outstanding, and the Borrower has paid
all Hedge Breakage Costs owing to the relevant Hedge Counterparty for any such
termination.  If any Borrower Notice relating to any prepayment is given, the
amount specified in such Borrower Notice shall be due and payable on the date
specified therein, together with accrued Interest to the payment date on the
amount prepaid and any Breakage Costs (including Hedge Breakage Costs) related
thereto.  Any partial prepayment by the Borrower of Advances hereunder, other
than with respect to Mandatory Prepayments, shall be in a minimum amount of
$500,000 with integral multiples of $100,000 above such amount.  Any amount so
prepaid may, subject to the terms and conditions hereof, be reborrowed during
the Revolving Period.  A Borrower Notice relating to any such prepayment shall
be irrevocable when delivered.



33

--------------------------------------------------------------------------------





Section 2.4  Principal Repayments.

       (a)  The Advances Outstanding shall be due and payable in full on the
Termination Date.  In addition, Advances Outstanding shall be repaid as and when
necessary to cause the Borrowing Base Test to be met, in accordance with Section
2.8 (each such payment, a “Mandatory Prepayment”), and any amount so repaid may,
subject to the terms and conditions hereof, be reborrowed hereunder during the
Revolving Period.

       (b)  All repayments of any Advance or any portion thereof shall be made
together with payment of (i) all Interest accrued and unpaid on the amount
repaid to (but excluding) the date of such repayment, (ii) any and all Breakage
Costs, and (iii) all Hedge Breakage Costs and any other amounts payable by the
Borrower under or with respect to any Hedging Agreement.

Section 2.5  The Notes.

       (a)  The Advances made by the Lenders hereunder shall be evidenced by a
duly executed promissory note of the Borrower payable to each Managing Agent, on
behalf of the applicable Lenders in the related Lender Group, in substantially
the form of Exhibit B hereto (collectively, the “Notes”).  The Notes shall be
dated the Effective Date or if later, the date on which a Lender becomes a party
to this Agreement, and shall be in a maximum principal amount equal to the
applicable Lender Group’s Group Advance Limit, and shall otherwise be duly
completed.

       (b)  Each Managing Agent is hereby authorized to enter on a schedule
attached to its Notes the following notations (which may be computer generated)
with respect to each Advance made by each Lender in the applicable Lender
Group:  (i) the date and principal amount thereof and (ii) each payment and
repayment of principal thereof, and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded.  The failure of a
Managing Agent to make any such notation on the schedule attached to the
applicable Note shall not limit or otherwise affect the obligation of the
Borrower to repay the Advances in accordance with their respective terms as set
forth herein.

Section 2.6  Interest Payments.

       (a)  Interest shall accrue on each Advance during each Settlement Period
at the applicable Interest Rate.  The Borrower shall pay Interest on the unpaid
principal amount of each Advance for the period commencing on and including the
Funding Date of such Advance until but excluding the date that such Advance
shall be paid in full.  Interest shall accrue during each Settlement Period and
be payable on the Advances Outstanding on each Payment Date, unless earlier paid
pursuant to (i) a prepayment in accordance with Section 2.3(b) or (ii) a
repayment in accordance with Section 2.4(b).

       (b)  Each Managing Agent other than a Non-Conduit Lender shall determine
(in accordance with information provided by the relevant CP Lender and/or
Committed Lender in the related Lender Group, as applicable) its estimate of the
Interest (including unpaid Interest, if any due and payable on a prior Payment
Date) to be paid to the Lenders in the applicable Lender Group on each Payment
Date for the related Settlement Period and shall advise the Administrative Agent
and the Servicer, on behalf of the Borrower, thereof three (3) Business Days
prior to each Payment Date. Upon receipt of such information, the Servicer shall
promptly notify each Non-Conduit Lender whether any CP Lender shall be earning a
CP Rate in respect of its portion of Advances and (i) if a CP Lender is earning
a CP Rate in respect of its portion of Advances, what the CP Rate imputed to the
portions of Advances made by the Committed Lender member of the Lender Group for
which a Non-Conduit Lender acts as Managing Agent shall be (calculated in
accordance with clause (b) of the definition of Interest Rate) and (ii) if no CP
Lender is earning a CP Rate in respect of its portion of Advances, what the
Alternative Rate is for such Settlement Period. In the event that any Managing
Agent’s, CP Lender’s or Committed Lender’s, as applicable, estimate of the
Interest payable for a related Settlement Period is different from the actual
amount of Interest for such Settlement Period, the Managing Agent shall increase
or decrease its estimate of Interest for the next succeeding Settlement Period
by the amount of such difference, plus Interest thereon, if applicable.  Failure
to set aside any amount so accrued shall not relieve the Borrower or the
Servicer on behalf of the Borrower of its obligation to remit or cause the
Servicer to remit Collections to the Administrative Agent with respect to such
accrued amount as and to the extent provided in Section 2.8.



34

--------------------------------------------------------------------------------





       (c)  If any Managing Agent, on behalf of the applicable Lenders, shall
notify the Administrative Agent that a Eurodollar Disruption Event as described
in clause (a) of the definition of “Eurodollar Disruption Event” has occurred,
the Administrative Agent shall in turn so notify the Borrower, whereupon all
Advances in respect of which Interest accrues at the LIBO Rate shall immediately
be converted into Advances in respect of which Interest accrues at the Base
Rate.

       (d)  Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, if at any time the rate of interest payable by any
Person under this Agreement and the Transaction Documents exceeds the highest
rate of interest permissible under Applicable Law (the “Maximum Lawful Rate”),
then, so long as the Maximum Lawful Rate would be exceeded, the rate of interest
under this Agreement and the Transaction Documents shall be equal to the Maximum
Lawful Rate.  If at any time thereafter the rate of interest payable under this
Agreement and the Transaction Documents is less than the Maximum Lawful Rate,
such Person shall continue to pay interest under this Agreement and the
Transaction Documents at the Maximum Lawful Rate until such time as the total
interest received from such Person is equal to the total interest that would
have been received had Applicable Law not limited the interest rate payable
under this Agreement and the Transaction Documents.  In no event shall the total
interest received by a Lender under this Agreement and the Transaction Documents
exceed the amount that such Lender could lawfully have received, had the
interest due under this Agreement and the Transaction Documents been calculated
since the Effective Date at the Maximum Lawful Rate.

Section 2.7  Fees.

       (a)  The Borrower shall pay to the Administrative Agent from the
Collection Account on each Payment Date, monthly in arrears in accordance with
Section 2.8, the Program Fee, Commitment Fee and, from and after the Revolver
Loan Funding Date, the Revolver Loan Funding Fee.



35

--------------------------------------------------------------------------------





       (b)  The Borrower shall pay to the Servicer from the Collection Account
on each Payment Date, monthly in arrears in accordance with Section 2.8, the
Servicing Fee.

       (c)  The Backup Servicer shall be entitled to receive from the Collection
Account on each Payment Date, monthly in arrears in accordance with Section 2.8,
the Backup Servicing Fee.

       (d)  The Collateral Custodian shall be entitled to receive from the
Collection Account on each Payment Date, monthly in arrears in accordance with
Section 2.8, the Collateral Custodian Fee.

Section 2.8  Settlement Procedures.

On each Payment Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) the Collection Account, to the extent of
available funds, (ii) Servicer Advances, and (iii) amounts received in respect
of any Hedge Agreement during such Settlement Period (the sum of such amounts
described in clauses (i), (ii) and (iii), minus any amounts required to be
deposited to the Revolver Loan Funding Accounts in accordance with Section 2.14
below being the “Available Collections”) the following amounts in the following
order of priority:

   (a)  During the Revolving Period, and in each case unless otherwise specified
below, applying Interest Collections first, and then Principal Collections:

   (i)  FIRST, to each Hedge Counterparty, any amounts owing that Hedge
Counterparty under its respective Hedging Agreement in respect of any Hedge
Transaction(s), for the payment thereof, but excluding, to the extent the Hedge
Counterparty is not the same Person as the Administrative Agent, any Swap
Breakage and Indemnity Amounts;

  (ii)  SECOND, to the Servicer, in an amount equal to any Unreimbursed Servicer
Advances, for the payment thereof;

 (iii)  THIRD, to the extent not paid by the Servicer, to the Backup Servicer
and any Successor Servicer, as applicable, in amount equal to any accrued and
unpaid Backup Servicing Fee and, if any, accrued and unpaid Transition Costs,
Backup Servicer Expenses and Market Servicing Fee Differential, each for the
payment thereof;

  (iv)  FOURTH, to the extent not paid by the Servicer, to the Collateral
Custodian in an amount equal to any accrued and unpaid Collateral Custodian Fee
and Collateral Custodian Expenses, if any, for the payment thereof;

   (v)  FIFTH, to the Servicer, in an amount equal to (A) if the Servicer is
Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period, up to the
Servicing Fee Limit Amount for such Settlement Period, for the payment thereof
and (B) otherwise, its accrued and unpaid Servicing Fees to the end of the
preceding Settlement Period for the payment thereof;



36

--------------------------------------------------------------------------------





  (vi)  SIXTH, to the Administrative Agent for payment to each Managing Agent,
on behalf of the related Lenders, in an amount equal to any accrued and unpaid
Interest, Program Fee and Commitment Fee for such Payment Date;

 (vii)  SEVENTH, first, to the extent of available Principal Collections, and
second, to the extent of available Interest Collections, to the Administrative
Agent for payment to each Managing Agent, on behalf of the related Lenders, an
amount equal to the excess, if any, of Advances Outstanding over the lesser of
(i) the Borrowing Base or (ii) the Facility Amount, together with the amount of
Breakage Costs incurred by the applicable Lenders in connection with any such
payment (as such Breakage Costs are notified to the Borrower by the applicable
Lender(s)), pro rata;

(viii)  EIGHTH, to each Hedge Counterparty, any Swap Breakage and Indemnity
Amounts owing that Hedge Counterparty;

  (ix)  NINTH, to the Administrative Agent for payment to each Managing Agent,
on behalf of the related Lenders, in the amount of unpaid Breakage Costs (other
than Breakage Costs covered in clause (vii) above) with respect to any
prepayments made on such Payment Date, Increased Costs and/or Taxes (if any);

   (x)  TENTH, to the Administrative Agent, all other amounts or Obligations
then due under this Agreement to the Administrative Agent, the Lenders, the
Affected Parties or Indemnified Parties, each for the payment thereof;

  (xi)  ELEVENTH, all remaining Interest Collections shall be distributed to the
Borrower;

(xii)  TWELFTH, to the Servicer, in an amount equal to its accrued and unpaid
Servicing Fees to the end of the preceding Settlement Period not otherwise paid
pursuant to priority FIFTH above; and

(xiii)  THIRTEENTH, all remaining amounts to the Borrower.

(b)            Following the Termination Date, to the extent the Collection Date
has not occurred, Interest Collections and Principal Collections shall be
applied as follows:

                    To the extent of available Interest Collections:

   (i)  FIRST, to each Hedge Counterparty, any amounts owing that Hedge
Counterparty under its respective Hedging Agreement in respect of any Hedge
Transaction(s), for the payment thereof, but excluding, to the extent the Hedge
Counterparty is not the same Person as the Administrative Agent, any Swap
Breakage and Indemnity Amounts;

  (ii)  SECOND, to the Servicer, in an amount equal to any Unreimbursed Servicer
Advances, for the payment thereof;

 (iii)  THIRD, to the extent not paid by the Servicer, to the Backup Servicer
and any Successor Servicer, as applicable, in amount equal to any accrued and
unpaid Backup Servicing Fee and, if any, accrued and unpaid Transition Costs,
Backup Servicer Expenses and Market Servicing Fee Differential, each for the
payment thereof;



37

--------------------------------------------------------------------------------





  (iv)  FOURTH, to the extent not paid by the Servicer, to the Collateral
Custodian in an amount equal to any accrued and unpaid Collateral Custodian Fee
and Collateral Custodian Expenses, if any, for the payment thereof;

   (v)  FIFTH, to the Servicer, in an amount equal to (A) if the Servicer is
Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period, up to the
Servicing Fee Limit Amount for such Settlement Period, for the payment thereof
and (B) otherwise, its accrued and unpaid Servicing Fees to the end of the
preceding Settlement Period for the payment thereof;

  (vi)  SIXTH, to the Administrative Agent for payment to each Managing Agent,
on behalf of the related Lenders, in an amount equal to any accrued and unpaid
Interest, Program Fee and Liquidity Commitment Fee for such Payment Date;

 (vii)  SEVENTH, all remaining amounts shall be applied as Principal Collections
in accordance with the priority set forth below.

To the extent of available Principal Collections:

(i)  FIRST, to the parties listed above, any amount remaining unpaid pursuant to
clauses FIRST through SIXTH under the priority of distributions of Interest
Collections set forth above;

(ii)  SECOND, to the Administrative Agent for ratable payment to each Managing
Agent, on behalf of the related Lenders, in an amount to reduce Advances
Outstanding to zero and to pay any other Obligations in full;

(iii)  THIRD, to each Hedge Counterparty, any Swap Breakage and Indemnity
Amounts owing that Hedge Counterparty;

(iv)  FOURTH, to the Administrative Agent for payment to each Managing Agent, on
behalf of the related Lenders, in the amount of unpaid Breakage Costs (other
than Breakage Costs covered in clause (b) above) with respect to any prepayments
made on such Payment Date, Increased Costs and/or Taxes (if any);

(v)  FIFTH, to the Administrative Agent, all other amounts or Obligations then
due under this Agreement to the Administrative Agent, the Lenders, the Affected
Parties or Indemnified Parties, each for the payment thereof;

(vi)  SIXTH, to the Servicer, in an amount equal to (A) if the Servicer is
Gladstone Management Corporation or any of its Affiliates, its accrued and
unpaid Servicing Fees to the end of the preceding Settlement Period not
otherwise paid pursuant to the distribution of Interest Collections above; and

(vii)  SEVENTH, all remaining amounts to the Borrower.



38

--------------------------------------------------------------------------------





Section 2.9  Collections and Allocations.

   (a)  The Borrower or the Servicer on behalf of the Borrower shall promptly
(but in no event later than two (2) Business Days after the receipt thereof)
identify any Collections received by it as being on account of Interest
Collections or Principal Collections and deposit all such Interest Collections
or Principal Collections received directly by it into the Collection
Account.  The Servicer on behalf of the Borrower shall make such deposits or
payments on the date indicated by wire transfer, in immediately available funds.

   (b)  Until the occurrence of an Early Termination Event, to the extent there
are uninvested amounts deposited in the Collection Account, all amounts shall be
invested in Permitted Investments selected by the Servicer on behalf of the
Borrower that mature no later than the Business Day immediately preceding the
next Payment Date; from and after (i) the occurrence of an Early Termination
Event or (ii) the appointment of a Successor Servicer, to the extent there are
uninvested amounts deposited in the Collection Account, all amounts may be
invested in Permitted Investments selected by the Administrative Agent that
mature no later than the next Business Day.  Any earnings (and losses) thereon
shall be for the account of the Borrower.

Section 2.10  Payments, Computations, Etc.

   (a)  Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer on behalf of the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
10:00 a.m. (New York City time) on the day when due in lawful money of the
United States in immediately available funds to the Agent’s Account.  The
Borrower shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2.0% per
annum above the Base Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the Maximum Lawful Rate.  All
computations of interest and all computations of the Interest Rate and other
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed.

   (b)  Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Interest, other interest or any fee payable hereunder,
as the case may be.

   (c)  All payments hereunder shall be made without set-off or counterclaim and
in such amounts as may be necessary in order that all such payments shall not be
less than the amounts otherwise specified to be paid under this Agreement (after
withholding for or on account of any Taxes).

Section 2.11  Breakage Costs.

The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each Payment Date
on which a prepayment is made, such amount or amounts as shall, without
duplication, compensate the Lenders for any loss, cost or expense (the “Breakage
Costs”) incurred by the Lenders (as reasonably determined by the applicable
Lender) as a result of any prepayment of an Advance (and interest thereon)
arising under this Agreement and the Liquidity Agreements.  The determination by
any Managing Agent, on behalf of the related Lenders, of the amount of any such
loss or expense shall be set forth in a written notice to the Borrower delivered
by the applicable Lender prior to the date of such prepayment in the case where
notice of such prepayment is delivered to such Lender in accordance with Section
2.3(b) or within two (2) Business Days following such prepayment in the case
where no such notice is delivered (in which case, Breakage Costs shall include
interest thereon from the date of such prepayment) and shall be conclusive
absent manifest error.  No Breakage Costs shall be payable to any CP Lender to
the extent that (a) notice of such prepayment shall have been delivered to such
CP Lender in accordance with the provisions of Section 2.3(b) or 7.7(c), (b)
such prepayment is made on a Payment Date, and (c) such prepayment does not
exceed the lesser of (i) 20% of the Advances made by such CP Lender and (ii)
$20,000,000.



39

--------------------------------------------------------------------------------





Section 2.12  Increased Costs; Capital Adequacy; Illegality.

   (a)  If after the date hereof, any Managing Agent, Lender, Liquidity Bank or
any Affiliate thereof (each of which, an “Affected Party”) shall be charged any
fee, expense or increased cost on account of the adoption of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change in any of the
foregoing, or any change in the interpretation or administration thereof by any
governmental authority, the Financial Accounting Standards Board (“FASB”), any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”):  (i) that subjects any Affected Party to any charge or withholding on
or with respect to any Transaction Document or an Affected Party’s obligations
under a Transaction Document, or on or with respect to the Advances, or changes
the basis of taxation of payments to any Affected Party of any amounts payable
under any Transaction Document (except for changes in the rate of tax on the
overall net income of an Affected Party or taxes excluded by Section 2.13) or
(ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of an Affected Party, or credit extended by an
Affected Party pursuant to a Transaction Document or (iii) that imposes any
other condition the result of which is to increase the cost to an Affected Party
of performing its obligations under a Transaction Document, or to reduce the
rate of return on an Affected Party’s capital as a consequence of its
obligations under a Transaction Document, or to reduce the amount of any sum
received or receivable by an Affected Party under a Transaction Document or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Managing
Agent, Borrower shall pay to the Administrative Agent, for payment to the
applicable Managing Agent for the benefit of the relevant Affected Party, such
amounts charged to such Affected Party or such amounts to otherwise compensate
such Affected Party for such increased cost or such reduction.

   (b)  If as a result of any event or circumstance similar to those described
in clause (a) of this Section 2.12, an Affected Party is required to compensate
a bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement or the funding or maintenance of Advances hereunder, then within
ten (10) days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any such amounts paid by it.



40

--------------------------------------------------------------------------------





   (c)  In determining any amount provided for in this section, the Affected
Party may use any reasonable averaging and attribution methods.  Any Affected
Party making a claim under this section shall submit to the Borrower a
certificate as to such additional or increased cost or reduction, which
certificate shall calculate in reasonable detail any such charges and shall be
conclusive absent demonstrable error.

Section 2.13  Taxes.

   (a)  All payments made by the Borrower in respect of any Advance and all
payments made by the Borrower under this Agreement will be made free and clear
of and without deduction or withholding for or on account of any Taxes, unless
such withholding or deduction is required by law.  In such event, the Borrower
shall pay to the appropriate taxing authority any such Taxes required to be
deducted or withheld and the amount payable to each Lender or the Administrative
Agent (as the case may be) will be increased (such increase, the “Additional
Amount”) such that every net payment made under this Agreement after deduction
or withholding for or on account of any Taxes (including, without limitation,
any Taxes on such increase) is not less than the amount that would have been
paid had no such deduction or withholding been deducted or withheld.  The
foregoing obligation to pay Additional Amounts, however, will not apply with
respect to, and the term “Additional Amount” shall be deemed not to include net
income or franchise taxes imposed on a Lender, any Managing Agent or the
Administrative Agent, respectively, with respect to payments required to be made
by the Borrower or Servicer on behalf of the Borrower under this Agreement, by a
taxing jurisdiction in which such Lender, such Managing Agent or the
Administrative Agent is organized, conducts business or is paying taxes as of
the Effective Date (as the case may be).  If a Lender, any Managing Agent or the
Administrative Agent pays any Taxes in respect of which the Borrower is
obligated to pay Additional Amounts under this Section 2.13(a), the Borrower
shall promptly reimburse such Lender or Administrative Agent in full.

   (b)  The Borrower will indemnify each Lender, each Managing Agent and the
Administrative Agent for the full amount of Taxes in respect of which the
Borrower is required to pay Additional Amounts (including, without limitation,
any Taxes imposed by any jurisdiction on such Additional Amounts) paid by such
Lender, Managing Agent or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that such Lender, Managing Agent or the
Administrative Agent, as appropriate, making a demand for indemnity payment,
shall provide the Borrower, at its address set forth under its name on the
signature pages hereof, with a certificate from the relevant taxing authority or
from a Responsible Officer of such Lender, Managing Agent or the Administrative
Agent stating or otherwise evidencing that such Lender, Managing Agent or the
Administrative Agent has made payment of such Taxes and will provide a copy of
or extract from documentation, if available, furnished by such taxing authority
evidencing assertion or payment of such Taxes.  This indemnification shall be
made within ten (10) days from the date such Lender, Managing Agent or the
Administrative Agent (as the case may be) makes written demand therefor.



41

--------------------------------------------------------------------------------





   (c)  Within thirty (30) days after the date of any payment by the Borrower of
any Taxes, the Borrower will furnish to the Administrative Agent, the Managing
Agent or the Lender, as applicable, at its address set forth under its name on
the signature pages hereof, appropriate evidence of payment thereof.

   (d)  If a Lender is not created or organized under the laws of the United
States or a political subdivision thereof, such Lender shall, to the extent that
it may then do so under Applicable Laws, deliver to the Borrower with a copy to
the Administrative Agent (i) within fifteen (15) days after the date hereof, or,
if later, the date on which such Lender becomes a Lender hereof two (or such
other number as may from time to time be prescribed by Applicable Laws) duly
completed copies of IRS Form W-8EC1 or Form W-8BEN for any successor forms or
other certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Laws), as appropriate,
to permit the Borrower to make payments hereunder for the account of such
Lender, as the case may be, without deduction or withholding of United States
federal income or similar Taxes and (ii) upon the obsolescence of or after the
occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Section 2.13(d), two copies (or such other
number as may from time to time be prescribed by Applicable Laws) of such
additional, amended or successor forms, certificates or statements as may be
required under Applicable Laws to permit the Borrower to make payments hereunder
for the account of such Lender, without deduction or withholding of United
States federal income or similar Taxes.

   (e)  For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or statement described in clause
(d) of this section (other than if such failure is due to a change in law
occurring after the date of this Agreement), such Lender, as the case may be,
shall not be entitled to indemnification under clauses (a) or (b) of this
section with respect to any Taxes.

   (f)  Within thirty (30) days of the written request of the Borrower therefor,
the Administrative Agent, the Managing Agent or the Lender, as appropriate,
shall execute and deliver to the Borrower such certificates, forms or other
documents that can be furnished consistent with the facts and that are
reasonably necessary to assist the Borrower in applying for refunds of Taxes
remitted hereunder; provided, however, that the Administrative Agent, the
Managing Agent and the Lender shall not be required to deliver such certificates
forms or other documents if in their respective sole discretion it is determined
that the delivery of such certificate, form or other document would have a
material adverse effect on the Administrative Agent, the Managing Agent or the
Lender and provided further, however, that the Borrower shall reimburse the
Administrative Agent, the Managing Agent or the Lender for any reasonable
expenses incurred in the delivery of such certificate, form or other document.

   (g)  If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder, the Lenders are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this section then within ten (10) days after demand by the Lenders, the
Borrower shall pay to the Lenders such additional amount or amounts as may be
necessary to reimburse the Lenders for any amounts paid by them.



42

--------------------------------------------------------------------------------





Section 2.14  Revolver Loan Funding.

   (a)  Upon the occurrence of a Revolver Loan Funding Date each CP Lender
member of a Lender Group, if any, may, in its sole discretion make, and if it
does not, the Committed Lenders shall make an advance (each, a “Revolver Loan
Funding”) in an amount equal to such Committed Lender’s ratable share of the
aggregate outstanding unfunded commitments under the Revolver Loans
(collectively, the “Revolver Loan Funding Amount”).  Upon receipt of the
proceeds of such Revolver Loan Funding, the Administrative Agent shall deposit
such funds into segregated accounts (each, a “Revolver Loan Funding Account”),
in its name, referencing the name of the applicable Lender, and maintained at a
Qualified Institution.  Each Lender hereby grants to the Administrative Agent
full power and authority, on its behalf, to withdraw funds from the applicable
Revolver Loan Funding Account at the time of, and in connection with, the
funding of any Post-Termination Revolver Loan Fundings to be made by the
Borrower, and to deposit to the related Revolver Loan Funding Account any funds
received in respect of each relevant Lender’s ratable share of principal
payments under Section 2.8 hereof, all in accordance with the terms of and for
the purposes set forth in this Agreement.  The deposit of monies in such
Revolver Loan Funding Account by any Lender shall not constitute an Advance (and
such Lender shall not be entitled to interest on such monies except as provided
in clause (d) below) unless and until (and then only to the extent that) such
monies are used to make Post-Termination Revolver Loan Fundings pursuant to the
first sentence of clause (b) below).  

   (b)  From and after the establishment of a Revolver Loan Funding Account with
respect to any Lender, and until the earlier of (i) the reduction to zero of all
outstanding commitments in respect of Revolver Loans and (ii) five years
following the Revolver Loan Funding Date, all Post-Termination Revolver Loan
Fundings to be made by such Lender hereunder shall be made by withdrawing funds
from the applicable Revolver Loan Funding Account.  On each Business Day during
such time, the Administrative Agent shall, (i) if a Revolver Loan Funding
Account Shortfall exists, deposit the lesser of (A) the amount allocable to the
repayment of principal to the Lenders and (B) the Revolver Loan Funding Account
Shortfall and (ii) if a Revolver Loan Funding Account Surplus exists, pay to the
applicable Managing Agent, on behalf of each Lender, such Lender’s ratable share
of the Revolver Loan Funding Account Surplus.  Until the earlier of (i) the
reduction to zero of all outstanding commitments in respect of Revolver Loans
and (ii) five years following the Revolver Loan Funding Date, all remaining
funds then held in such Revolver Loan Funding Account (after giving effect to
any Post-Termination Revolver Loan Fundings to be made on such date) shall be
paid by the Administrative Agent to the applicable Managing Agent, on behalf of
such Lender, and thereafter all payments made in respect of the Loans (whether
or not originally funded from such Lender's Revolver Loan Funding Account) shall
be paid directly to the applicable Managing Agent, on behalf of such Lender, in
accordance with the terms of Section 2.8.

   (c)  The Administrative Agent may, its sole discretion, advance funds
withdrawn from the Revolver Loan Funding Accounts to (i) the Borrower or (ii)
the applicable Obligor directly, on behalf of the Borrower, and in either case,
such funds shall be used solely for the purpose of funding advances requested by
an Obligor under a Revolver Loan.  



43

--------------------------------------------------------------------------------





   (d)  Proceeds in a Revolver Loan Funding Account shall be invested, at the
written direction of the applicable Lender (or the applicable Managing Agent on
its behalf) to the applicable Revolver Loan Funding Account bank, only in
investments which constitute Permitted Investments.  The investment earnings
with respect to a Revolver Loan Funding Account shall accrue as the Lender and
Revolver Loan Funding Account bank shall agree.  The Administrative Agent shall
direct the Revolver Loan Funding Account bank to pay all such investment
earnings from the relevant account directly to the applicable Managing Agent,
for the account of the applicable Lender.  

   (e)  Notwithstanding anything herein to the contrary, none of the
Administrative Agent, the other Managing Agents, the other Purchasers nor the
Revolver Loan Funding Account bank shall have any liability for any loss arising
from any investment or reinvestment made by it with respect to a Revolver Loan
Funding Account in accordance with, and pursuant to, the provisions hereof.

Section 2.15  Pending Account.

   (a)  The Borrower or the Servicer on its behalf shall cause to be
established, on or before the Closing Date, and maintained in the name of the
Borrower and assigned to the Administrative Agent as agent for the Secured
Parties, with an office or branch of a depository institution or trust company
organized under the laws of the United States or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank) a
segregated corporate trust account (the “Pending Account”) for the purpose of
receiving (i) proceeds of Advances and (ii) Principal Collections transferred
from the Collection Account, and funding purchases of Unrestricted Eligible
Loans therefrom.

   (b)  The Borrower may transfer Principal Collections from the Collection
Account to the Pending Account, so long as (i) the conditions to Advances
described in Section 3.2 are met, mutatis mutandis, other than the requirement a
Borrower Notice containing certification thereto has been delivered and (ii) in
the reasonable determination of the Servicer and the Borrower, such Collections
shall not be necessary to make payments pursuant to clauses FIRST through
TWELFTH above on the next Payment Date pursuant to Section 2.8 above.

   (c)  Funds deposited in the Pending Account shall be used to purchase
Unrestricted Eligible Loans within 3 Business Days of deposit.  Any funds not
used within such 3 Business Day period shall, unless otherwise approved by the
Administrative Agent in its sole discretion, be used to make a prepayment of the
Advances Outstanding pursuant to Section 2.3(b).  Notice of such prepayment
shall be given on the Business Day immediately succeeding the expiration of such
3 Business Day period, and such prepayment shall take place on the earliest
possible Business Day following such notice.



44

--------------------------------------------------------------------------------





ARTICLE III  

CONDITIONS OF EFFECTIVENESS AND ADVANCES

Section 3.1  Conditions to Effectiveness and Advances.

No Lender shall be obligated to make any Advance hereunder from and after the
Effective Date, nor shall any Lender, the Administrative Agent or the Managing
Agents be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied, in the sole discretion of,
or waived in writing by, the Managing Agents:

       (a)  This Agreement and all other Transaction Documents and each
Liquidity Agreement or counterparts hereof or thereof shall have been duly
executed by, and delivered to, the parties hereto and thereto and the
Administrative Agent shall have received such other documents, instruments,
agreements and legal opinions as any Managing Agent shall reasonably request in
connection with the transactions contemplated by this Agreement, on or prior to
the Effective Date, each in form and substance satisfactory to the
Administrative Agent;

       (b)  The Borrower shall have paid all fees required to be paid by it on
the Effective Date, including all fees required hereunder and under the Fee
Letters to be paid as of such date, and shall have reimbursed each Lender and
the Administrative Agent for all fees, costs and expenses related to the
transactions contemplated hereunder and under the other Transaction Documents
and each Liquidity Agreement, including the legal and other document preparation
costs incurred by any Lender and/or the Administrative Agent;

       (c)  Each CP Lender whose commercial paper is being rated by one or more
Rating Agency shall have received, to the extent required under the terms of
such CP Lender’s program documents, the written confirmation of each such Rating
Agency that the execution and delivery of this Agreement will not result in a
withdrawal or downgrading of the then-current rating of such commercial paper by
such Rating Agency; and

       (d)  The Required Equity Investment shall be maintained.

The Administrative Agent shall promptly notify each Lender of the satisfaction
or waiver of the conditions set forth above.

Section 3.2  Additional Conditions Precedent to All Advances.

Each Advance shall be subject to the further conditions precedent that:

       (a)  On the related Funding Date, the Borrower or the Servicer, as the
case may be, shall have certified in the related Borrower Notice that:

               (i)  The representations and warranties set forth in Sections 4.1
and 7.8 are true and correct on and as of such date, before and after giving
effect to such borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and



45

--------------------------------------------------------------------------------





              (ii)  No event has occurred, or would result from such Advance or
from the application of the proceeds therefrom, that constitutes an Early
Termination Event or an Unmatured Early Termination Event.

       (b)  The Termination Date shall not have occurred;

       (c)  Before and after giving effect to such borrowing and to the
application of proceeds therefrom the Borrowing Base Test shall be satisfied, as
calculated on such date;

       (d)  No claim has been asserted or proceeding commenced challenging
enforceability or validity of any of the Loan Documents, excluding any
instruments, certificates or other documents relating to Loans that were the
subject of prior Advances;

       (e)  There shall have been no Material Adverse Change with respect to the
Borrower or the Servicer since the preceding Advance;

       (f)  Before and after giving effect to such borrowing and to the
application of proceeds therefrom the Collateral Quality Test shall be
satisfied, as calculated on such date; and

       (g)  The Servicer and Borrower shall have taken such other action,
including delivery of approvals, consents, opinions, documents, and instruments
to the Managing Agents as each may reasonably request.

ARTICLE IV  

REPRESENTATIONS AND WARRANTIES

Section 4.1  Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows:

       (a)  Organization and Good Standing.  The Borrower is a Delaware limited
liability company duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation, and has full power, authority and
legal right to own or lease its properties and conduct its business as such
business is presently conducted.

       (b)  Due Qualification.  The Borrower is qualified to do business as a
limited liability company, is in good standing, and has obtained all licenses
and approvals as required under the laws of all jurisdictions in which the
ownership or lease of its property and or the conduct of its business (other
than the performance of its obligations hereunder) requires such qualification,
standing, license or approval, except to the extent that the failure to so
qualify, maintain such standing or be so licensed or approved would not have an
adverse effect on the interests of the Lenders.  The Borrower is qualified to do
business as a limited liability company, is in good standing, and has obtained
all licenses and approvals as required under the laws of all states in which the
performance of its obligations pursuant to this Agreement requires such
qualification, standing, license or approval and where the failure to qualify or
obtain such license or approval would have material adverse effect on its
ability to perform hereunder.



46

--------------------------------------------------------------------------------





       (c)  Due Authorization.  The execution and delivery of this Agreement and
each Transaction Document to which the Borrower is a party and the consummation
of the transactions provided for herein and therein have been duly authorized by
the Borrower by all necessary action on the part of the Borrower.

       (d)  No Conflict.  The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the Borrower’s limited
liability company agreement or any material Contractual Obligation of the
Borrower.

       (e)  No Violation.  The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any material respect,
any Applicable Law.

       (f)  No Proceedings.  There are no proceedings or investigations pending
or, to the best knowledge of the Borrower, threatened against the Borrower,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any Transaction Document to which the Borrower is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any Transaction Document to which the Borrower is a party or (iii)
seeking any determination or ruling that could reasonably be expected to have a
Material Adverse Effect.

       (g)  All Consents Required.  All material approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Borrower of this Agreement and any Transaction Document to which the
Borrower is a party, have been obtained.

       (h)  Reports Accurate.  All Monthly Reports (if prepared by the Borrower,
or to the extent that information contained therein is supplied by the
Borrower), information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by the Borrower to the Administrative Agent
or a Lender in connection with this Agreement are true, complete and accurate in
all material respects.

       (i)  Solvency.  The transactions contemplated under this Agreement and
each Transaction Document to which the Borrower is a party do not and will not
render the Borrower not Solvent.

       (j)  Selection Procedures.  No procedures believed by the Borrower to be
materially adverse to the interests of the Secured Parties were utilized by the
Borrower in identifying and/or selecting the Loans that are part of the
Collateral.

       (k)  Taxes.  The Borrower has filed or caused to be filed all Tax returns
required to be filed by it.  The Borrower has paid all Taxes and all assessments
made against it or any of its property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower), and no Tax lien has been filed and, to
the Borrower’s knowledge, no claim is being asserted, with respect to any such
Tax, fee or other charge.



47

--------------------------------------------------------------------------------





       (l)  Agreements Enforceable.  This Agreement and each Transaction
Document to which the Borrower is a party constitute the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as such enforceability may be
limited by Insolvency Laws and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).

       (m)  No Liens.  The Collateral is owned by the Borrower free and clear of
any Liens except for Permitted Liens as provided herein, and the Administrative
Agent, as agent for the Secured Parties, has a valid and perfected first
priority security interest in the Collateral then existing or thereafter
arising, free and clear of any Liens except for Permitted Liens.  No effective
financing statement or other instrument similar in effect covering any
Collateral is on file in any recording office except such as may be filed in
favor of the Administrative Agent relating to this Agreement or reflecting the
transfer of the Collateral from the Originator to the Borrower.

       (n)  Security Interest.  The Borrower has granted a security interest (as
defined in the UCC) to the Administrative Agent, as agent for the Secured
Parties, in the Collateral, which is enforceable in accordance with Applicable
Law.  All filings (including, without limitation, such UCC filings) as are
necessary in any jurisdiction to perfect the interest of the Administrative
Agent as agent for the Secured Parties, in the Collateral have been made.

       (o)  Location of Offices.  The Borrower’s jurisdiction of organization,
principal place of business and chief executive office and the office where the
Borrower keeps all the Records is located at the address of the Borrower
referred to in Section 12.2 hereof (or at such other locations as to which the
notice and other requirements specified in Section 5.1(m) shall have been
satisfied).

       (p)  Tradenames.  The Borrower has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.

       (q)  Purchase Agreement.  The Purchase Agreement is the only agreement
pursuant to which the Borrower acquires Collateral (other than the Hedge
Collateral).

       (r)  Value Given.  The Borrower gave reasonably equivalent value to the
Originator in consideration for the transfer to the Borrower of the Transferred
Loans under the Purchase Agreement, no such transfer was made for or on account
of an antecedent debt owed by the Originator to the Borrower, and no such
transfer is voidable or subject to avoidance under any Insolvency Law.

       (s)  Accounting.  The Borrower accounts for the transfers to it from the
Originator of interests in the Loans under the Purchase Agreement as sales of
such Loans in its books, records and financial statements, in each case
consistent with GAAP.



48

--------------------------------------------------------------------------------





       (t)  Separate Entity.  The Borrower is operated as an entity with assets
and liabilities distinct from those of the Originator and any Affiliates thereof
(other than the Borrower), and the Borrower hereby acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity from the Originator and from each such other Affiliate of
the Originator.  

       (u)  Investments.  Except for Supplemental Interests or Supplemental
Interests that convert into an equity interest in any Person, the Borrower does
not own or hold directly or indirectly, any capital stock or equity security of,
or any equity interest in, any Person.

       (v)  Business.  Since its formation, the Borrower has conducted no
business other than the purchase and receipt of Loans and Related Property from
the Originator under the Purchase Agreement, the borrowing of funds under this
Agreement and such other activities as are incidental to the foregoing.

       (w)  ERISA.  The Borrower is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) payable to the Pension
Benefit Guaranty Corporation under ERISA.

       (x)  Investment Company Act.

               (i)  The Borrower represents and warrants that the Borrower is
exempt and will remain exempt from registration as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the “1940
Act”).

              (ii)  The business and other activities of the Borrower, including
but not limited to, the making of the Advances by the Lenders, the application
of the proceeds and repayment thereof by the Borrower and the consummation of
the transactions contemplated by the Transaction Documents to which the Borrower
is a party do not now and will not at any time result in any violations, with
respect to the Borrower, of the provisions of the 1940 Act or any rules,
regulations or orders issued by the SEC thereunder.

       (y)  Government Regulations.  The Borrower is not engaged in the business
of extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”).  The Borrower owns no Margin Stock, and
no portion of the proceeds of any Advance hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board.  The Borrower will not
take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.

       (z)  Eligibility of Loans.  As of the Effective Date, (i) the Loan List
and the information contained in the Borrower Notice delivered pursuant to
Sections 2.1 and 2.2 is an accurate and complete listing in all material
respects of all the Loans that are part of the Collateral as of the Effective
Date, and the information contained therein with respect to the identity of such
Loans and the amounts owing thereunder is true and correct in all material
respects as of such date and (ii) each such Loan is an Eligible Loan.  On each
Funding Date, the Borrower shall be deemed to represent and warrant that any
additional Loan referenced on the related Borrower Notice delivered pursuant to
Sections 2.1 and 2.2 is an Eligible Loan.



49

--------------------------------------------------------------------------------





Section 4.2  Joint Representations and Warranties Regarding Ordinary Course of
Business.

       (a)  Each of the Borrower and the Administrative Agent represents and
warrants as to itself that each remittance of Collections by the Borrower to the
Administrative Agent pursuant to the terms of this Agreement will have been (i)
in payment of a debt incurred by the Borrower in the ordinary course of business
or financial affairs of the Borrower and the Administrative Agent and (ii) made
in the ordinary course of business or financial affairs of the Borrower and the
Administrative Agent.

       (b)  The representations and warranties set forth in this Sections 4.2
and shall survive the termination of this Agreement.



ARTICLE V  

GENERAL COVENANTS OF THE BORROWER

Section 5.1  Covenants of the Borrower.

       The Borrower hereby covenants that:

       (a)  Compliance with Laws.  The Borrower will comply in all material
respects with all Applicable Laws, including those with respect to the Loans in
the Collateral and any Related Property.

       (b)  Preservation of Corporate Existence.  The Borrower will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

       (c)  Security Interests.  Except as contemplated in this Agreement, the
Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any Loan or Related
Property that is part of the Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein.  The Borrower will promptly
notify the Administrative Agent of the existence of any Lien on any Loan or
Related Property that is part of the Collateral and the Borrower shall defend
the right, title and interest of the Administrative Agent as agent for the
Secured Parties in, to and under any Loan and the Related Property that is part
of the Collateral, against all claims of third parties; provided, however, that
nothing in this Section 5.1(c) shall prevent or be deemed to prohibit the
Borrower from suffering to exist Permitted Liens upon any Loan or any Related
Property that is part of the Collateral.



50

--------------------------------------------------------------------------------





       (d)  Delivery of Collections.  The Borrower agrees to cause the delivery
to the Servicer promptly (but in no event later than two (2) Business Days after
receipt) all Collections (including any Deemed Collections) received by Borrower
in respect of the Loans that are part of the Collateral.

       (e)  Activities of Borrower.  The Borrower shall not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, Loan or other undertaking, which is
not incidental to the transactions contemplated and authorized by this Agreement
or the Purchase Agreement.

       (f)  Indebtedness.  The Borrower shall not create, incur, assume or
suffer to exist any Indebtedness or other liability whatsoever, except (i)
obligations incurred under this Agreement, under any Hedging Agreement required
by Section 5.2(a), or the Purchase Agreement, or (ii) liabilities incident to
the maintenance of its existence in good standing.

       (g)  Guarantees.  The Borrower shall not become or remain liable,
directly or indirectly, in connection with any Indebtedness or other liability
of any other Person, whether by guarantee, endorsement (other than endorsements
of negotiable instruments for deposit or collection in the ordinary course of
business), agreement to purchase or repurchase, agreement to supply or advance
funds, or otherwise.

       (h)  Investments.  The Borrower shall not make or suffer to exist any
loans or advances to, or extend any credit to, or make any investments (by way
of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Person except for purchases of Loans and Supplemental
Interests pursuant to the Purchase Agreement, or for investments in Permitted
Investments in accordance with the terms of this Agreement.

       (i)  Merger; Sales.  The Borrower shall not enter into any transaction of
merger or consolidation, or liquidate or dissolve itself (or suffer any
liquidation or dissolution), or acquire or be acquired by any Person, or convey,
sell, loan or otherwise dispose of all or substantially all of its property or
business, except as provided for in this Agreement.

       (j)  Distributions.  The Borrower may not declare or pay or make,
directly or indirectly, any distribution (whether in cash or other property)
with respect to any Person’s equity interest in the Borrower (collectively, a
“Distribution”); provided, however, if no Early Termination Event has occurred
or will occur as a result thereof, the Borrower may make Distributions.

       (k)  Agreements.  The Borrower shall not amend or modify (i) the
provisions of its limited liability company agreement or (ii) the Purchase
Agreement without the consent of the Administrative Agent and prior written
notice to each Managing Agent, or issue any power of attorney except to the
Administrative Agent or the Servicer.

       (l)  Separate Existence.  The Borrower shall:



51

--------------------------------------------------------------------------------





               (i)  Maintain its own deposit account or accounts, separate from
those of any Affiliate, with commercial banking institutions.  The funds of the
Borrower will not be diverted to any other Person or for other than corporate
uses of the Borrower.

              (ii)  Ensure that, to the extent that it shares the same persons
as officers or other employees as any of its Affiliates, the salaries of and the
expenses related to providing benefits to such officers or employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees.

             (iii)  Ensure that, to the extent that it jointly contracts with
any of its Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs.  To the extent that the Borrower contracts or does business with
vendors or service providers when the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods and
services are provided, and each such entity shall bear its fair share of such
costs.  All material transactions between Borrower and any of its Affiliates
shall be only on an arm’s length basis.

              (iv)  Maintain a principal executive and administrative office
through which its business is conducted separate from those of its
Affiliates.  To the extent that Borrower and any of its Affiliates have offices
in the same location, there shall be a fair and appropriate allocation of
overhead costs among them, and each such entity shall bear its fair share of
such expenses.

               (v)  Conduct its affairs strictly in accordance with its limited
liability company agreement and observe all necessary, appropriate and customary
legal formalities, including, but not limited to, holding all regular and
special director’s meetings appropriate to authorize all action, keeping
separate and accurate records of such meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and transaction accounts.

              (vi)  Take or refrain from taking, as applicable, each of the
activities specified or assumed in the Williams Mullen Opinion, upon which the
conclusions expressed therein are based.

             (vii)  Maintain the effectiveness of, and continue to perform under
the Purchase Agreement and the Performance Guaranty, such that it does not
amend, restate, supplement, cancel, terminate or otherwise modify the Purchase
Agreement or the Performance Guaranty, or give any consent, waiver, directive or
approval thereunder or waive any default, action, omission or breach under the
Purchase Agreement or the Performance Guaranty or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the
Administrative Agent and each Managing Agent.



52

--------------------------------------------------------------------------------





       (m)  Change of Name or Jurisdiction of Borrower; Records.  The Borrower
(x) shall not change its name or jurisdiction of organization, without thirty
(30) days’ prior written notice to the Administrative Agent and (y) shall not
move, or consent to the Servicer or Collateral Custodian moving, the Loan
Documents without thirty (30) days’ prior written notice to the Administrative
Agent and (z) will promptly take all actions required of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Administrative Agent as agent for the Secured Parties (except for
Permitted Liens) in all Collateral, and such other actions as the Administrative
Agent may reasonably request, including but not limited to delivery of an
Opinion of Counsel.

       (n)  ERISA Matters.  The Borrower will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor; (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan; (c) fail to
make any payments to a Multiemployer Plan that the Borrower or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (d) terminate any Benefit Plan
so as to result in any liability; or (e) permit to exist any occurrence of any
reportable event described in Title IV of ERISA.

       (o)  Originator Collateral.  With respect to each item of Collateral
acquired by the Borrower, the Borrower will (i) acquire such Collateral pursuant
to and in accordance with the terms of the Purchase Agreement, (ii) take all
action necessary to perfect, protect and more fully evidence the Borrower’s
ownership of such Collateral, including, without limitation, (A) filing and
maintaining, effective financing statements (Form UCC-1) naming the Originator
as seller/debtor and the Borrower as purchaser/creditor in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, including, without limitation, Assignments of Mortgage, and (iii)
take all additional action that the Administrative Agent may reasonably request
to perfect, protect and more fully evidence the respective interests of the
parties to this Agreement in the Collateral.

       (p)  Transactions with Affiliates.  The Borrower will not enter into, or
be a party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement, the Purchase Agreement
and any Hedging Agreements and (ii) other transactions (including, without
limitation, transactions related to the use of office space or computer
equipment or software by the Borrower to or from an Affiliate) (A) in the
ordinary course of business, (B) pursuant to the reasonable requirements of the
Borrower’s business, (C) upon fair and reasonable terms that are no less
favorable to the Borrower than could be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower, and (D) not
inconsistent with the factual assumptions set forth in the Williams Mullen
Opinion, as such assumptions may be modified in any subsequent opinion letters
delivered to the Administrative Agent pursuant to Section 3.2 or otherwise.  It
is understood that any compensation arrangement for any officer or employee
shall be permitted under clause (ii)(A) through (C) above if such arrangement
has been expressly approved by the managers of the Borrower in accordance with
the Borrower’s limited liability company agreement.



53

--------------------------------------------------------------------------------





       (q)  Change in the Transaction Documents.  The Borrower will not amend,
modify, waive or terminate any terms or conditions of any of the Transaction
Documents to which it is a party, without the prior written consent of
Administrative Agent.

       (r)  Credit and Collection Policy.  The Borrower will (a) comply in all
material respects with the Credit and Collection Policy in regard to each Loan
and the Related Property included in the Collateral, and (b) furnish to the
Administrative Agent and each Managing Agent, at least twenty (20) days prior to
its proposed effective date, prompt notice of any material changes in the Credit
and Collection Policy.  The Borrower will not agree or otherwise permit to occur
any material change in the Credit and Collection Policy, which change would
impair the collectibility of any Loan or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent (in its sole discretion).

       (s)  Extension or Amendment of Loans.  The Borrower will not, except as
otherwise permitted in Section 7.4(a) extend, amend or otherwise modify, or
permit the Servicer on its behalf to extend, amend or otherwise modify, the
terms of any Loan.

       (t)  Reporting.  The Borrower will furnish to the Administrative Agent
and each Managing Agent:

               (i)  as soon as possible and in any event within two (2) Business
Days after the occurrence of each Early Termination Event and each Unmatured
Termination Event, a written statement, signed by a Responsible Officer, setting
forth the details of such event and the action that the Borrower proposes to
take with respect thereto;

              (ii)  promptly upon request, such other information, documents,
records or reports respecting the Transferred Loans or the condition or
operations, financial or otherwise, of the Borrower or Originator as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent or the Secured Parties under
or as contemplated by this Agreement; and

             (iii)  promptly, but in no event later than two (2) Business Days
after its receipt thereof, copies of any and all notices, certificates,
documents, or reports delivered to it by the Originator under the Purchase
Agreement.

       (u)  Subordination Events.  The Borrower will not engage or permit any
Affiliate to engage in any activities relating to any Obligor and/or with
respect to any Loan that would subject a Loan to the risk of (i) equitable
subordination under Section 510(c) of the Bankruptcy Code, or (ii)
recharacterization as an equity security under Section 105(a) of the Bankruptcy
Code or otherwise, as a result of the conduct of the Borrower, the Servicer, the
Originator or any of their respective Affiliates (items (i), and (ii) above,
each a “Subordination Event”).

       (v)  Compliance With Loan Documents.  The Borrower will act in strict
conformity with all material terms and conditions of the Loan Documents,
including the prompt enforcement of its rights thereunder.  



54

--------------------------------------------------------------------------------





Section 5.2  Hedging Agreement.

       (a)  If at any time the aggregate Outstanding Loan Balances of Loans
bearing fixed rates of interest (“Fixed Rate Loans”) exceeds 10% of the
Aggregate Outstanding Loan Balance, the Borrower may, and shall at the request
of the Managing Agents, with respect only to such Outstanding Loan Balance of
Fixed Rate Loans aggregating in excess of 10% of the Aggregate Outstanding Loan
Balance, enter into and maintain a Hedge Transaction with a Hedge Counterparty
which Hedge Transaction shall: (i) be in the form of interest rate caps or swaps
having a notional amount and amortization schedule as shall be determined by the
Managing Agents upon consultation with the Borrower and (ii) shall provide for
payments to the Borrower to the extent that the LIBO Rate shall exceed a rate
agreed upon between the Managing Agents and the Borrower.

       (b)  As additional security hereunder, the Borrower hereby assigns to the
Administrative Agent, as agent for the Secured Parties, all right, title and
interest of the Borrower in any and all Hedging Agreements, any and all Hedge
Transactions, and any and all present and future amounts payable by a Hedge
Counterparty to the Borrower under or in connection with its respective Hedging
Agreement and Hedge Transaction(s) (collectively, the “Hedge Collateral”), and
grants a security interest to the Administrative Agent, as agent for the Secured
Parties, in the Hedge Collateral.  The Borrower acknowledges that, as a result
of that assignment, the Borrower may not, without the prior written consent of
the Administrative Agent, exercise any rights under any Hedging Agreement or
Hedge Transaction, except for the Borrower’s right under any Hedging Agreement
to enter into Hedge Transactions in order to meet the Borrower’s obligations
under Section 5.2(a) hereof.  Nothing herein shall have the effect of releasing
the Borrower from any of its obligations under any Hedging Agreement or any
Hedge Transaction, nor be construed as requiring the consent of the
Administrative Agent or any Secured Party for the performance by the Borrower of
any such obligations.

ARTICLE VI  

SECURITY INTEREST

Section 6.1  Security Interest.

As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby assigns, pledges and grants
to the Administrative Agent, as agent for the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever
located.  The assignment under this Section 6.1 does not constitute and is not
intended to result in a creation or an assumption by the Administrative Agent,
the Managing Agents or any of the Secured Parties of any obligation of the
Borrower or any other Person in connection with any or all of the Collateral or
under any agreement or instrument relating thereto.  Anything herein to the
contrary notwithstanding, (a) the Borrower shall remain liable under the
Transferred Loans to the extent set forth therein to perform all of its duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent, as agent for the Secured
Parties, of any of its rights in the Collateral shall not release the Borrower
from any of its duties or obligations under the Collateral, and (c) none of the
Administrative Agent, the Managing Agents or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent, the Managing Agents or any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.



55

--------------------------------------------------------------------------------





Section 6.2  Remedies.

The Administrative Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law.  Upon the occurrence and during the continuance of an
Early Termination Event, the Administrative Agent or its designees may (i)
deliver a notice of exclusive control to the Collateral Custodian; (ii) instruct
the Collateral Custodian to deliver any or all of the Collateral to the
Administrative Agent or its designees and otherwise give all instructions and
entitlement orders to the Collateral Custodian regarding the Collateral; (iii)
require that the Borrower or the Collateral Custodian immediately take action to
liquidate the Collateral to pay amounts due and payable in respect of the
Obligations; (iv) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (v) take control
of the Proceeds of any such Collateral; (vi) exercise any consensual or voting
rights in respect of the Collateral; (vii) release, make extensions, discharges,
exchanges or substitutions for, or surrender all or any part of the Collateral;
(viii) enforce the Borrower’s rights and remedies under the Custody Agreement
with respect to the Collateral; (ix) institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;
(x) remove from the Borrower’s, the Servicer’s, the Collateral Custodian’s and
their respective agents’ place of business all books, records and documents
relating to the Collateral; and/or (xi) endorse the name of the Borrower upon
any items of payment relating to the Collateral or upon any proof of claim in
bankruptcy against an account debtor.  For purposes of taking the actions
described in subsections (i) through (xi) of this Section 6.2 the Borrower
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact
(which appointment being coupled with an interest is irrevocable while any of
the Obligations remain unpaid), with power of substitution, in the name of the
Administrative Agent or in the name of the Borrower or otherwise, for the use
and benefit of the Administrative Agent, but at the cost and expense of the
Borrower and without notice to the Borrower; provided that the Administrative
Agent hereby agrees to exercise such power only so long as an Early Termination
Event shall be continuing.

Section 6.3  Release of Liens.

       (a)  If (i) the Borrowing Base Test is met, and (ii) no Early Termination
Event or Unmatured Termination Event has occurred and is continuing, at the same
time as any Loan that is part of the Collateral expires by its terms and all
amounts in respect thereof have been paid by the related Obligor and deposited
in the Collection Account, the Administrative Agent as agent for the Secured
Parties will, to the extent requested by the Borrower or the Servicer on behalf
of the Borrower, release its interest in such Loan and any Supplemental
Interests related thereto.  In connection with any such release on or after the
occurrence of the above, the Administrative Agent, as agent for the Secured
Parties, will execute and deliver to the Borrower or the Servicer on behalf of
the Borrower any termination statements and any other releases and instruments
as the Borrower or the Servicer on behalf of the Borrower may reasonably request
in order to effect the release of such Loan and Supplemental Interest; provided,
that, the Administrative Agent as agent for the Secured Parties will make no
representation or warranty, express or implied, with respect to any such Loan or
Supplemental Interest in connection with such sale or transfer and assignment.



56

--------------------------------------------------------------------------------





       (b)  Upon any request for a release of certain Loans in connection with a
proposed Securitization, if, upon application of the proceeds of such
transaction in accordance with Section 2.8 either (x) all Advances Outstanding
hereunder shall have been or reduced to zero or (y) (i) the Required Equity
Investment shall be maintained, (ii) the Borrowing Base Test shall be met, (iii)
the Collateral Quality Test shall be met and (iv) no Early Termination Event or
Unmatured Termination Event shall result therefrom or shall have occurred and be
continuing, the Administrative Agent as agent for the Secured Parties will, to
the extent requested by the Borrower or the Servicer on behalf of the Borrower,
release its interest in such Loan and any Supplemental Interests related
thereto.  In connection with any such release on or after the occurrence of the
above, the Administrative Agent, as agent for the Secured Parties, will execute
and deliver to the Borrower or the Servicer on behalf of the Borrower any
termination statements and any other releases and instruments as the Borrower or
the Servicer on behalf of the Borrower may reasonably request in order to effect
the release of such Loan and Supplemental Interest; provided, that, the
Administrative Agent as agent for the Secured Parties will make no
representation or warranty, express or implied, with respect to any such Loan or
Supplemental Interest in connection with such sale or transfer and assignment.

       (c)  Upon receipt by the Administrative Agent of the Proceeds of a
repurchase of an Ineligible Loan (as such term is defined in the Purchase
Agreement) by the Originator pursuant to the terms of Section 6.1 of the
Purchase Agreement, the Administrative Agent, as agent for the Secured Parties,
shall be deemed to have automatically released its interest in such Ineligible
Loan and any Supplemental Interests related thereto without any further action
on its part.  In connection with any such release on or after the occurrence of
such repurchase, the Administrative Agent, as agent for the Secured Parties,
will execute and deliver to the Borrower or the Servicer on behalf of the
Borrower any releases and instruments as the Borrower or the Servicer on behalf
of the Borrower may reasonably request in order to effect the release of such
Ineligible Loan and Supplemental Interest.

       (d)  Upon receipt by the Administrative Agent of the Proceeds of a
purchase of a Transferred Loan pursuant to the terms of Section 7.7, the
Administrative Agent, as agent for the Secured Parties, shall be deemed to have
automatically released its interest in such Transferred Loan and any
Supplemental Interests related thereto without any further action on its
part.  In connection with any such release on or after the occurrence of such
purchase, the Administrative Agent, as agent for the Secured Parties, will
execute and deliver to the Borrower or the Servicer on behalf of the Borrower
any releases and instruments as the Borrower or the Servicer on behalf of the
Borrower may reasonably request in order to effect the release of such
Transferred Loan and Supplemental Interest.



57

--------------------------------------------------------------------------------





Section 6.4  Assignment of the Purchase Agreement.

The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Administrative Agent, for the
ratable benefit of the Secured Parties hereunder, all of the Borrower’s right
and title to and interest in the Purchase Agreement.  The Borrower confirms that
following an Early Termination Event the Administrative Agent shall have the
sole right to enforce the Borrower’s rights and remedies under the Purchase
Agreement for the benefit of the Secured Parties, but without any obligation on
the part of the Administrative Agent, the Secured Parties or any of their
respective Affiliates to perform any of the obligations of the Borrower under
the Purchase Agreement.  The Borrower further confirms and agrees that such
assignment to the Administrative Agent shall terminate upon the Collection Date;
provided, however, that the rights of the Administrative Agent and the Secured
Parties pursuant to such assignment with respect to rights and remedies in
connection with any indemnities and any breach of any representation, warranty
or covenants made by the Originator pursuant to the Purchase Agreement, which
rights and remedies survive the Termination of the Purchase Agreement, shall be
continuing and shall survive any termination of such assignment.

ARTICLE VII  

ADMINISTRATION AND SERVICING OF LOANS

Section 7.1  Appointment of the Servicer.

The Borrower hereby appoints the Servicer to service the Transferred Loans and
enforce its respective rights and interests in and under each Transferred Loan
in accordance with the terms and conditions of this Article VII and to serve in
such capacity until the termination of its responsibilities pursuant to Section
7.18.  The Servicer hereby agrees to perform the duties and obligations with
respect thereto set forth herein. The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

Section 7.2  Duties and Responsibilities of the Servicer.

       (a)  The Servicer shall conduct the servicing, administration and
collection of the Transferred Loans and shall take, or cause to be taken, all
such actions as may be necessary or advisable to service, administer and collect
Transferred Loans from time to time on behalf of the Borrower and as the
Borrower’s agent.

       (b)  The duties of the Servicer, as the Borrower’s agent, shall include,
without limitation:

               (i)  preparing and submitting of claims to, and post-billing
liaison with, Obligors on Transferred Loans;

              (ii)  maintaining all necessary Servicing Records with respect to
the Transferred Loans and providing such reports to the Borrower, the Managing
Agents and the Administrative Agent in respect of the servicing of the
Transferred Loans (including information relating to its performance under this
Agreement) as may be required hereunder or as the Borrower, any Managing Agent
or the Administrative Agent may reasonably request;



58

--------------------------------------------------------------------------------





             (iii)  maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate Servicing
Records evidencing the Transferred Loans in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Transferred Loans (including, without limitation, records adequate to permit the
identification of each new Transferred Loan and all Collections of and
adjustments to each existing Transferred Loan); provided, however, that any
Successor Servicer shall only be required to recreate the Servicing Records of
each prior Servicer to the extent such records have been delivered to it in a
format reasonably acceptable to such Successor Servicer;

              (iv)  promptly delivering to the Borrower, any Managing Agent or
the Administrative Agent, from time to time, such information and Servicing
Records (including information relating to its performance under this Agreement)
as the Borrower, such Managing Agent or the Administrative Agent from time to
time reasonably request;

               (v)  identifying each Transferred Loan clearly and unambiguously
in its Servicing Records to reflect that such Transferred Loan is owned by the
Borrower and pledged to the Administrative Agent;

              (vi)  complying in all material respects with the Credit and
Collection Policy in regard to each Transferred Loan;

             (vii)  complying in all material respects with all Applicable Laws
with respect to it, its business and properties and all Transferred Loans and
Collections with respect thereto;

            (viii)  preserving and maintaining its existence, rights, licenses,
franchises and privileges as a corporation in the jurisdiction of its
organization, and qualifying and remaining qualified in good standing as a
foreign corporation and qualifying to and remaining authorized and licensed to
perform obligations as Servicer (including enforcement of collection of
Transferred Loans on behalf of the Borrower, Lenders, each Hedge Counterparty
and the Collateral Custodian) in each jurisdiction where the failure to preserve
and maintain such existence, rights, franchises, privileges and qualification
would materially adversely affect (A) the rights or interests of the Borrower,
Lenders, each Hedge Counterparty and the Collateral Custodian in the Transferred
Loans, (B) the collectibility of any Transferred Loan, or (C) the ability of the
Servicer to perform its obligations hereunder; and

              (ix)  notifying the Borrower, each Managing Agent and the
Administrative Agent of any material action, suit, proceeding, dispute, offset
deduction, defense or counterclaim that is or is threatened to be (A) asserted
by an Obligor with respect to any Transferred Loan; or (B) reasonably expected
to have a Material Adverse Effect; and



59

--------------------------------------------------------------------------------





       (c)  The Borrower and Servicer hereby acknowledge that the Secured
Parties, the Administrative Agent and the Collateral Custodian shall not have
any obligation or liability with respect to any Transferred Loans, nor shall any
of them be obligated to perform any of the obligations of the Servicer
hereunder.

Section 7.3  Authorization of the Servicer.

       (a)  Each of the Borrower, each Managing Agent, on behalf of itself and
the related Lenders, the Administrative Agent and each Hedge Counterparty hereby
authorizes the Servicer (including any successor thereto) to take any and all
reasonable steps in its name and on its behalf necessary or desirable and not
inconsistent with the pledge of the Transferred Loans to the Lender, each Hedge
Counterparty, and the Collateral Custodian, in the determination of the
Servicer, to collect all amounts due under any and all Transferred Loans,
including, without limitation, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Transferred
Loans and, after the delinquency of any Transferred Loan and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Originator
could have done if it had continued to own such Loan.  The Borrower shall
furnish the Servicer (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectibility of the
Transferred Loans.  In no event shall the Servicer be entitled to make the
Borrower, any Lender, any Managing Agent, any Hedge Counterparty, the Collateral
Custodian or the Administrative Agent a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any routine foreclosure or similar collection procedure)
without the Administrative Agent’s consent.

       (b)  After an Early Termination Event has occurred and is continuing, at
the Administrative Agent’s direction, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Transferred Loans; provided, however, that the Administrative Agent may, at
any time that an Early Termination Event has occurred and is continuing, notify
any Obligor with respect to any Transferred Loans of the assignment of such
Transferred Loans to the Administrative Agent and direct that payments of all
amounts due or to become due to the Borrower thereunder be made directly to the
Administrative Agent or any servicer, collection agent or lock-box or other
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Transferred Loans and adjust, settle or compromise the amount or
payment thereof.  The Administrative Agent shall give written notice to any
Successor Servicer of the Administrative Agent’s actions or directions pursuant
to this Section 7.3(b), and no Successor Servicer shall take any actions
pursuant to this Section 7.3(b) that are outside of its Credit and Collection
Policy.



60

--------------------------------------------------------------------------------





Section 7.4  Collection of Payments.

       (a)  Collection Efforts, Modification of Loans.  The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Transferred Loans as and when the same become due, and will
follow those collection procedures which it follows with respect to all
comparable Loans that it services for itself or others.  The Servicer may not
waive, modify or otherwise vary any provision of a Transferred Loan, except as
may be in accordance with the provisions of the Credit and Collection Policy,
including the waiver of any late payment charge or any other fees that may be
collected in the ordinary course of servicing any Loan included in the
Collateral.

       (b)  Acceleration.  The Servicer shall accelerate the maturity of all or
any Scheduled Payments under any Transferred Loan under which a default under
the terms thereof has occurred and is continuing (after the lapse of any
applicable grace period) promptly after such Loan becomes a Defaulted Loan or
such earlier or later time as is consistent with the Credit and Collection
Policy.

       (c)  Taxes and other Amounts.  To the extent provided for in any
Transferred Loan, the Servicer will use its best efforts to collect all payments
with respect to amounts due for taxes, assessments and insurance premiums
relating to such Transferred Loans or the Related Property and remit such
amounts to the appropriate Governmental Authority or insurer on or prior to the
date such payments are due.

       (d)  Payments to Lock-Box Account: On or before the Closing Date, the
Servicer shall have instructed all Obligors to make all payments in respect of
Loans included in the Collateral to a Lock-Box or directly to a Lock-Box Account
or the Collection Account.

       (e)  Establishment of the Collection Account.  The Borrower or the
Servicer on its behalf shall cause to be established, on or before the Closing
Date, and maintained in the name of the Borrower and assigned to the
Administrative Agent as agent for the Secured Parties, with an office or branch
of a depository institution or trust company organized under the laws of the
United States or any one of the States thereof or the District of Columbia (or
any domestic branch of a foreign bank) a segregated corporate trust account (the
“Collection Account”) for the purpose of receiving Collections from the
Collateral; provided, however, that at all times such depository institution or
trust company shall be a depository institution organized under the laws of the
United States or any one of the States thereof or the District of Columbia (or
any domestic branch of a foreign bank), (i) (A) that has either (1) a long-term
unsecured debt rating of A- or better by S&P and A-3 or better by Moody’s or (2)
a short-term unsecured debt rating or certificate of deposit rating of A-1 or
better by S&P or P-1 or better by Moody’s, (B) the parent corporation of which
has either (1) a long-term unsecured debt rating of A- or better by S&P and A-3
or better by Moody’s or (2) a short-term unsecured debt rating or certificate of
deposit rating of A-1 or better by S&P and P-1 or better by Moody’s or (C) is
otherwise acceptable to the Administrative Agent and (ii) whose deposits are
insured by the Federal Deposit Insurance Corporation (any such depository
institution or trust company, a “Qualified Institution”).

       (f)  Adjustments.  If (i) the Servicer makes a deposit into the
Collection Account in respect of a Collection of a Loan in the Collateral and
such Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake.  Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.



61

--------------------------------------------------------------------------------





Section 7.5  Servicer Advances.

For each Settlement Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Settlement Period was not received prior
to the end of such Settlement Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in the Collection Account to pay
accrued Interest on any Advance the Settlement Period of which ends on such day,
the Servicer may make an advance in the amount necessary to pay such Interest
(in either case, any such advance, a “Servicer Advance”).  Notwithstanding the
preceding sentence, any Successor Servicer will not be obligated to make any
Servicer Advances.  The Servicer will deposit any Servicer Advances into the
Collection Account on or prior to 11:00 a.m. (New York City time) on the related
Payment Date, in immediately available funds.

Section 7.6  Realization Upon Defaulted Loans or Charged-Off Loans.

The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property with respect to a Defaulted Loan
or Charged-Off Loan and will act as sales and processing agent for Related
Property that it repossesses.  The Servicer will follow the practices and
procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property.  Without limiting the foregoing, the Servicer may
sell any such Related Property with respect any Defaulted Loan or Charged-Off
Loan to the Servicer or its Affiliates for a purchase price equal to the then
fair market value thereof; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
identifying the Defaulted Loan or Charged-Off Loan and the Related Property,
setting forth the sale price of the Related Property and certifying that such
sale price is the fair market value of such Related Property.  In any case in
which any such Related Property has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the repossession of such
Related Property unless it reasonably determines that such repair and/or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses.  The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property with respect to a Defaulted Loan or Charged-Off Loan.

Section 7.7  Optional Repurchase of Transferred Loans.

       (a)  The Servicer may, at any time, notify the Borrower and the
Administrative Agent that it (or its assignee) is requesting to purchase any
Transferred Loan with respect to which the Borrower or any Affiliate of the
Borrower has received notice of the related Obligor’s intention to prepay such
Transferred Loan in full within a period of not more than sixty (60) days from
the date of such notification.



62

--------------------------------------------------------------------------------





       (b)  Either of the Originator or the Servicer (or its assignee) may, at
its sole option, with respect to any Transferred Loan that it determines, in the
exercise of its reasonable discretion, will likely become a Defaulted Loan or a
Charged-Off Loan, or that has become a Defaulted Loan or a Charged-Off Loan,
notify the Borrower and the Administrative Agent that it is requesting to
purchase each such Transferred Loan; provided, however, that no more than six
Transferred Loans may be purchased pursuant to this paragraph (b) during the
term of this Agreement.

       (c)  The Servicer (or its assignee) may request purchase of a Transferred
Loan pursuant to paragraph (a) or (b) above, and the Originator may request
purchase of a Transferred Loan pursuant to paragraph (b) above, by providing
five (5) Business Days’ prior written notice to Borrower and the Administrative
Agent.  The Borrower may agree to such purchase with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld).  With
respect to any such purchase of a Transferred Loan, the party providing the
required written notice shall, on the date of purchase, remit to the Borrower in
immediately available funds an amount equal to the Repurchase Price
therefor.  Upon each purchase of a Transferred Loan pursuant to this Section
7.7, the Borrower shall automatically and without further action be deemed to
transfer, assign and set-over to the purchaser thereof all the right, title and
interest of the Borrower in, to and under such Transferred Loan and all monies
due or to become due with respect thereto, all proceeds thereof and all rights
to security for any such Transferred Loan, and all proceeds and products of the
foregoing, free and clear of any Lien created pursuant to this Agreement, all of
the Borrower’s right, title and interest in such Transferred Loan, including any
related Supplemental Interests.  Each Lender shall receive five (5) Business
Days’ notice of any repurchase that results in a prepayment of all or a portion
of any Advance.

       (d)  The Borrower shall, at the sole expense of the party purchasing any
Transferred Loan, execute such documents and instruments of transfer as may be
prepared by such party and take such other actions as shall reasonably be
requested by such party to effect the transfer of such Transferred Loan pursuant
to this Section 7.7.

Section 7.8  Representations and Warranties of the Servicer.

       The initial Servicer, and any Successor Servicer (mutatis mutandis),
hereby represents and warrants as follows:

       (a)  Organization and Good Standing.  The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with all requisite corporate power and
authority to own its properties and to conduct its business as presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

       (b)  Due Qualification.  The Servicer is qualified to do business as a
corporation, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and or the conduct of its business (other than the performance of
its obligations hereunder) requires such qualification, standing, license or
approval, except to the extent that the failure to so qualify, maintain such
standing or be so licensed or approved would not have an adverse effect on the
interests of the Borrower or of the Lenders.  The Servicer is qualified to do
business as a corporation, is in good standing, and has obtained all licenses
and approvals as required under the laws of all states in which the performance
of its obligations pursuant to this Agreement requires such qualification,
standing, license or approval and where the failure to qualify or obtain such
license or approval would have material adverse effect on its ability to perform
hereunder.



63

--------------------------------------------------------------------------------





       (c)  Power and Authority.  The Servicer has the corporate power and
authority to execute and deliver this Agreement and to carry out its terms.  The
Servicer has duly authorized the execution, delivery and performance of this
Agreement by all requisite corporate action.

       (d)  No Violation.  The consummation of the transactions contemplated by,
and the fulfillment of the terms of, this Agreement by the Servicer (with or
without notice or lapse of time) will not (i) conflict with, result in any
breach of any of the terms or provisions of, or constitute a default under, the
articles of incorporation or by-laws of the Servicer, or any Contractual
Obligation to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such Contractual
Obligation (other than this Agreement), or (iii) violate any Applicable Law.

       (e)  No Consent.  No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over the Servicer or any of its
properties is required to be obtained by or with respect to the Servicer in
order for the Servicer to enter into this Agreement or perform its obligations
hereunder.

       (f)  Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with its terms, except as such enforceability may be limited by (i)
applicable Insolvency Laws and (ii) general principles of equity (whether
considered in a suit at law or in equity).

       (g)  No Proceeding.  There are no proceedings or investigations pending
or threatened against the Servicer, before any Governmental Authority (i)
asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or (iii)
seeking any determination or ruling that might (in the reasonable judgment of
the Servicer) have a Material Adverse Effect.

       (h)  Reports Accurate.  All Servicer Certificates, Monthly Reports,
information, exhibits, financial statements, documents, books, Servicer Records
or other reports furnished or to be furnished by the Servicer to the
Administrative Agent or a Lender in connection with this Agreement are and will
be accurate, true and correct in all material respects.

Section 7.9  Covenants of the Servicer.

       The Servicer hereby covenants that:



64

--------------------------------------------------------------------------------





       (a)  Compliance with Law.  The Servicer will comply in all material
respects with all Applicable Laws, including those with respect to the
Transferred Loans and Related Property and Loan Documents or any part thereof.

       (b)  Preservation of Corporate Existence.  The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a foreign corporation in each jurisdiction where the failure to maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect.

       (c)  Obligations with Respect to Loans.  The Servicer will duly fulfill
and comply with all material obligations on the part of the Borrower to be
fulfilled or complied with under or in connection with each Loan and will do
nothing to impair the rights of the Borrower or the Administrative Agent as
agent for the Secured Parties or of the Secured Parties in, to and under the
Collateral.

       (d)  Preservation of Security Interest.  The Servicer on behalf of the
Borrower will execute and file (or cause the execution and filing of) such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental Authority to preserve and
protect fully the interest of the Administrative Agent as agent for the Secured
Parties in, to and under the Collateral.

       (e)  No Bankruptcy Petition.  With respect to any CP Lender, prior to the
date that is one year and one (1) day after the payment in full of all amounts
owing in respect of all outstanding commercial paper issued by such CP Lender
and, with respect to the Borrower, prior to the date that is one year and one
(1) day after the Collection Date, the Servicer will not institute against the
Borrower or such CP Lender, or join any other Person in instituting against the
Borrower or such CP Lender, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceedings under the
laws of the United States or any state of the United States.  This Section
7.9(e) will survive the termination of this Agreement.

       (f)  Change of Name or Jurisdiction; Records.  The Servicer (i) shall not
change its name or jurisdiction of incorporation, without thirty (30) days’
prior written notice to the Borrower and the Administrative Agent, and (ii)
shall not move, or consent to the Collateral Custodian moving, the Loan
Documents relating to the Transferred Loans without thirty (30) days’ prior
written notice to the Borrower and the Administrative Agent and, in either case,
will promptly take all actions required of each relevant jurisdiction in order
to continue the first priority perfected security interest of the Administrative
Agent as agent for the Secured Parties on all collateral, and such other actions
as the Administrative Agent may reasonably request, including but not limited to
delivery of an Opinion of Counsel.

       (g)  Credit and Collection Policy.  The Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to each
Transferred Loan and (ii) furnish to each Managing Agent and the Administrative
Agent, at least twenty (20) days prior to its proposed effective date, prompt
notice of any material change in the Credit and Collection Policy.  The Servicer
will not agree or otherwise permit to occur any material change in the Credit
and Collection Policy, which change would impair the collectibility of any
Transferred Loan or otherwise adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any other
Transaction Document, without the prior written consent of the Administrative
Agent (in its sole discretion).



65

--------------------------------------------------------------------------------





       (h)  Early Termination Events.  The Servicer will furnish to each
Managing Agent and the Administrative Agent, as soon as possible and in any
event within three (3) Business Days after the occurrence of each Early
Termination Event or Unmatured Termination Event, a written statement setting
forth the details of such event and the action that the Servicer proposes to
take with respect thereto.

       (i)  Extension or Amendment of Loans.  The Servicer will not, except as
otherwise permitted in Section 7.4(a), extend, amend or otherwise modify the
terms of any Transferred Loan.

       (j)  Other.  The Servicer will furnish to the Borrower, any Managing
Agent and the Administrative Agent such other information, documents records or
reports respecting the Transferred Loans or the condition or operations,
financial or otherwise of the Servicer as the Borrower, such Managing Agent or
the Administrative Agent may from time to time reasonably request in order to
protect the respective interests of the Borrower, such Managing Agent, the
Administrative Agent or the Secured Parties under or as contemplated by this
Agreement.

       (k)  Subordination Events.  The Servicer will not engage or permit any
Affiliate to engage in any activities relating to any Obligor and/or with
respect to any Loan that would subject a Loan to the risk of a Subordination
Event.

       (l)  Compliance With Loan Documents.  The Servicer will, on behalf of the
Borrower, act in strict conformity with all material terms and conditions of the
Loan Documents, including the prompt enforcement of the Borrower’s rights
thereunder.  

Section 7.10  Payment of Certain Expenses by Servicer.

The Servicer, so long as it shall be an Affiliate of the Borrower, will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of legal counsel and
independent accountants, Taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower.  In consideration for the payment by the Borrower of the Servicing
Fee, the Servicer will be required to pay: (a) all reasonable fees and expenses
owing to any bank or trust company in connection with the maintenance of the
Collection Account; (b) the Backup Servicer Fee pursuant to the Backup Servicing
Agreement; and (c) the Collateral Custodian Fee pursuant to the Custody
Agreement.  The Servicer shall be required to pay such expenses for its own
account and shall not be entitled to any payment therefor other than the
Servicing Fee.

Section 7.11  Reports.

       (a)  Monthly Report.  With respect to each Determination Date and the
related Settlement Period, the Servicer will provide to the Borrower, the Backup
Servicer, each Managing Agent and the Administrative Agent, on the related
Reporting Date, a monthly statement (a “Monthly Report”) signed by a Responsible
Officer of the Servicer and substantially in the form of Exhibit E.  Except as
otherwise set forth in the Backup Servicing Agreement, the Backup Servicer shall
have no obligation to review any information in the Monthly Report.



66

--------------------------------------------------------------------------------





       (b)  Servicer Certificate.  Together with each Monthly Report, the
Servicer shall submit to the Borrower, the Backup Servicer, each Managing Agent
and the Administrative Agent a certificate (a “Servicer’s Certificate”), signed
by a Responsible Officer of the Servicer and substantially in the form of
Exhibit F.  Except as otherwise set forth in the Backup Servicing Agreement, the
Backup Servicer shall have no obligation to review any information in the
Servicer Certificate.

       (c)  Financial Statements.  The Borrower will submit to the Backup
Servicer, each Managing Agent and the Administrative Agent, promptly upon
receipt thereof, the quarterly and annual financial statements received from the
Originator pursuant to Section 5.1(a) of the Purchase Agreement.  Except as
otherwise set forth in the Backup Servicing Agreement, the Backup Servicer shall
have no duty to review any of the financial information set forth in such
financial statements.

Section 7.12  Annual Statement as to Compliance.

The Servicer will provide to the Borrower, each Managing Agent, the
Administrative Agent, and the Backup Servicer, within ninety (90) days following
the end of each fiscal year of the Servicer, commencing with the fiscal year
ending on March 31, 2008, an annual report signed by a Responsible Officer of
the Servicer certifying that (a) a review of the activities of the Servicer, and
the Servicer’s performance pursuant to this Agreement, for the period ending on
the last day of such fiscal year has been made under such Person’s supervision
and (b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has occurred and is continuing (or if a Servicer
Termination Event has so occurred and is continuing, specifying each such event,
the nature and status thereof and the steps necessary to remedy such event, and,
if a Servicer Termination Event occurred during such year and no notice thereof
has been given to the Administrative Agent, specifying such Servicer Termination
Event and the steps taken to remedy such event).

Section 7.13  Limitation on Liability of the Servicer and Others.

Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken or for refraining from the
taking of any action expressly provided for in this Agreement; provided,
however, that this provision shall not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of its willful misconduct hereunder.

The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability.  The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Transferred Loans and the Related Property that it may
reasonably deem necessary or appropriate for the benefit of the Borrower and the
Secured Parties with respect to this Agreement and the rights and duties of the
parties hereto and the respective interests of the Borrower and the Secured
Parties hereunder.



67

--------------------------------------------------------------------------------





Section 7.14  The Servicer Not to Resign.

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon its determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that it could take to make the performance of its duties
hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrower and the
Administrative Agent.  No such resignation shall become effective until a
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in according with the terms of this Agreement.

Section 7.15  Access to Certain Documentation and Information Regarding the
Loans.

The Borrower or the Servicer, as applicable, shall provide to the Administrative
Agent and each Managing Agent access to the Loan Documents and all other
documentation regarding the Loans included as part of the Collateral and the
Related Property, such access being afforded without charge but only (i) upon
reasonable prior notice, (ii) during normal business hours and (iii) subject to
the Servicer’s normal security and confidentiality procedures.  From and after
(x) the Effective Date and periodically thereafter at the discretion of the
Administrative Agent (but in no event limited to fewer than twice per calendar
year), the Administrative Agent, on behalf of and with the input of each
Managing Agent, may review the Borrower’s and the Servicer’s collection and
administration of the Loans in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as with this Agreement
and may conduct an audit of the Transferred Loans, Loan Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of an Early Termination Event, the Administrative Agent
and each Managing Agent may review the Borrower’s and the Servicer’s collection
and administration of the Transferred Loans in order to assess compliance by the
Servicer with the Servicer’s written policies and procedures, as well as with
this Agreement, which review shall not be limited in scope or frequency, nor
restricted in period.  The Administrative Agent may also conduct an audit (as
such term is used in clause (x) of this Section 7.15) of the Transferred Loans,
Loan Documents and Records in conjunction with such a review.  The Borrower
shall bear the cost of such reviews and audits.

Section 7.16  Merger or Consolidation of the Servicer.

The Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any Person
and unless:



68

--------------------------------------------------------------------------------





               (i)  the Person formed by such consolidation or into which the
Servicer is merged or the Person that acquires by conveyance or transfer the
properties and assets of the Servicer substantially as an entirety shall be, if
the Servicer is not the surviving entity, organized and existing under the laws
of the United States or any State or the District of Columbia and shall
expressly assume, by an agreement supplemental hereto, executed and delivered to
the Borrower and the Administrative Agent in form satisfactory to the Borrower
and the Administrative Agent, the performance of every covenant and obligation
of the Servicer hereunder (to the extent that any right, covenant or obligation
of the Servicer, as applicable hereunder, is inapplicable to the successor
entity, such successor entity shall be subject to such covenant or obligation,
or benefit from such right, as would apply, to the extent practicable, to such
successor entity);

              (ii)  the Servicer shall have delivered to the Borrower and the
Administrative Agent an Officer’s Certificate that such consolidation, merger,
conveyance or transfer and such supplemental agreement comply with this Section
7.16 and that all conditions precedent herein provided for relating to such
transaction have been complied with and an Opinion of Counsel that such
supplemental agreement is legal, valid and binding with respect to the successor
entity and that the entity surviving such consolidation, conveyance or transfer
is organized and existing under the laws of the United States or any State or
the District of Columbia.  The Borrower and the Administrative Agent shall
receive prompt written notice of such merger or consolidation of the Servicer;
and

             (iii)  after giving effect thereto, no Early Termination Event,
Unmatured Termination Event or Servicer Termination Event shall have occurred.

Section 7.17  Identification of Records.

The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Administrative Agent
has the interest therein granted by Borrower pursuant to this Agreement.

Section 7.18  Servicer Termination Events.

       (a)  If any one of the following events (a “Servicer Termination Event”)
shall occur and be continuing on any day:

               (i)  any failure by the Servicer to make any payment, transfer or
deposit as required by this Agreement;

              (ii)  any failure by the Servicer to give instructions or notice
to the Borrower, any Managing Agent and/or the Administrative Agent as required
by this Agreement or to deliver any Required Reports hereunder on or before the
date occurring two (2) Business Days after the date such instructions, notice or
report is required to be made or given, as the case may be, under the terms of
this Agreement;



69

--------------------------------------------------------------------------------





             (iii)  any failure on the part of the Servicer duly to observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or any other Transaction Document to which
it is a party as Servicer that continues unremedied for a period of five (5)
days after the first to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer
by the Administrative Agent, any Managing Agent or the Borrower and (ii) the
date on which the Servicer becomes or should have become aware thereof;

              (iv)  any representation, warranty or certification made by the
Servicer in this Agreement or in any certificate delivered pursuant to this
Agreement shall prove to have been false or incorrect in any material respect
when made;

               (v)  the Servicer shall fail to service the Transferred Loans in
accordance with the Credit and Collection Policy;

              (vi)  an Insolvency Event shall occur with respect to the
Servicer;

             (vii)  the Servicer agrees to materially alter the Credit and
Collection Policy without the prior written consent of the Administrative Agent;

            (viii)  any financial or asset information reasonably requested by
the Administrative Agent or any Managing Agent as provided herein is not
provided as requested within five (5) Business Days (or such longer period as
the Administrative Agent or such Managing Agent may consent to) of the receipt
by the Servicer of such request;

              (ix)  the rendering against the Servicer of a final judgment,
decree or order for the payment of money in excess of U.S. $5,000,000
(individually or in the aggregate) and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of thirty (30) consecutive
days without a stay of execution;

               (x)  the failure of the Performance Guarantor to make any payment
due with respect to aggregate recourse debt or other obligations with an
aggregate principal amount exceeding U.S. $1,000,000 or the occurrence of any
event or condition that would permit acceleration of such recourse debt or other
obligations if such event or condition has not been waived;

              (xi)  any Guarantor Event of Default shall occur;

             (xii)  any Material Adverse Change occurs in the financial
condition of the Servicer or the collectibility of the Transferred Loans; or

            (xiii)  any Change-in-Control of the Servicer is made without the
prior written consent of the Borrower and the Administrative Agent;

then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Lenders shall, by written notice to the Servicer and the Backup
Servicer (a “Termination Notice”), subject to the provisions of Section 7.19,
terminate all of the rights and obligations of the Servicer as Servicer under
this Agreement.  The Borrower shall pay all reasonable set-up and conversion
costs associated with the transfer of servicing rights to the Successor
Servicer.



70

--------------------------------------------------------------------------------





Section 7.19  Appointment of Successor Servicer.

       (a)  On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 7.18, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or otherwise specified by the Administrative Agent, to the Servicer and
the Backup Servicer in writing.  The Administrative Agent may at the time
described in the immediately preceding sentence in its sole discretion, appoint
the Backup Servicer as the Servicer hereunder, and the Backup Servicer shall
within seven (7) days assume all obligations of the Servicer hereunder, and all
authority and power of the Servicer under this Agreement shall pass to and be
vested in the Backup Servicer; provided, however, that any Successor Servicer
(including, without limitation, the Backup Servicer) shall not (i) be
responsible or liable for any past actions or omissions of the outgoing Servicer
or (ii) be obligated to make Servicer Advances.  The Administrative Agent may
appoint (i) the Backup Servicer as successor servicer, or (ii) if the
Administrative Agent does not so appoint the Backup Servicer, there is no Backup
Servicer or the Backup Servicer is unwilling or unable to assume such
obligations on such date, the Administrative Agent shall as promptly as possible
appoint an alternate successor servicer to act as Servicer (in each such case,
the “Successor Servicer”), and such Successor Servicer shall accept its
appointment by a written assumption in a form acceptable to the Administrative
Agent.

       (b)  Upon its appointment as Successor Servicer, the Backup Servicer
(subject to Section 7.19(a)) or the alternate successor servicer, as applicable,
shall be the successor in all respects to the Servicer with respect to servicing
functions under this Agreement, shall assume all Servicing Duties hereunder and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable.  Any Successor
Servicer shall be entitled, with the prior consent of the Administrative Agent,
to appoint agents to provide some or all of its duties hereunder, provided that
no such appointment shall relieve such Successor Servicer of the duties and
obligations of the Successor Servicer pursuant to the terms hereof and that any
such subcontract may be terminated upon the occurrence of a Servicer Termination
Event.

       (c)  All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of the Servicer under
this Agreement and shall pass to and be vested in the Successor Servicer, and,
without limitation, the Successor Servicer is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights.  The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing on the Collateral.



71

--------------------------------------------------------------------------------





       (d)  Upon the Backup Servicer receiving notice that it is required to
serve as the Successor Servicer hereunder pursuant to the foregoing provisions
of this Section 7.19, the Backup Servicer will promptly begin the transition to
its role as Successor Servicer.

       (e)  The Backup Servicer shall be entitled to receive its Transition
Costs incurred in transitioning to Servicer.

Section 7.20  Market Servicing Fee.

       Notwithstanding anything to the contrary herein, in the event that a
Successor Servicer is appointed Servicer, the Servicing Fee shall equal the
market rate for comparable servicing duties to be fixed upon the date of such
appointment by such Successor Servicer with the consent of the Administrative
Agent (the “Market Servicing Fee”).

ARTICLE VIII  

EARLY TERMINATION EVENTS

Section 8.1  Early Termination Events.

       If any of the following events (each, an “Early Termination Event”) shall
occur and be continuing:

       (a)  the Borrower shall fail to (i) make payment of any amount required
to be made under the terms of this Agreement and such failure shall continue for
more than two (2) Business Days; or (ii) repay all Advances Outstanding on or
prior to the Termination Date; or

       (b)  the Borrowing Base Test shall not be met, and such failure shall
continue for more than two (2) Business Days; or

       (c)  (i) the Borrower shall fail to perform or observe in any material
respect any other covenant or other agreement of the Borrower set forth in this
Agreement and any other Transaction Document to which it is a party, or (ii) the
Originator shall fail to perform or observe in any material respect any term,
covenant or agreement of such Originator set forth in any other Transaction
Document to which it is a party, in each case when such failure continues
unremedied for more than five (5) days after the first to occur of (i) the date
on which written notice of such failure requiring the same to be remedied shall
have been given to such Person by the Administrative Agent, any Managing Agent
or the Collateral Custodian and (ii) the date on which such Person becomes or
should have become aware thereof; or

       (d)  any representation or warranty made or deemed made hereunder shall
prove to be incorrect in any material respect as of the time when the same shall
have been made; or

       (e)  an Insolvency Event shall occur with respect to the Borrower or the
Originator; or

       (f)  a Servicer Termination Event occurs; or

       (g)  any Change-in-Control of the Borrower or Originator occurs; or



72

--------------------------------------------------------------------------------





       (h)  the Borrower or the Servicer defaults in making any payment required
to be made under any material agreement for borrowed money to which either is a
party and such default is not cured within the relevant cure period; or

       (i)  the Administrative Agent, as agent for the Secured Parties, shall
fail for any reason to have a valid and perfected first priority security
interest in any of the Collateral; or

       (j)  (i) a final judgment for the payment of money in excess of (A)
$5,000,000 shall have been rendered against the Originator or (B) $100,000
against the Borrower by a court of competent jurisdiction and, if such judgment
relates to the Originator, such judgment, decree or order shall continue
unsatisfied and in effect for any period of thirty (30) consecutive days without
a stay of execution, or (ii) the Originator or the Borrower, as the case may be,
shall have made payments of amounts in excess of $5,000,000 or $50,000,
respectively, in settlement of any litigation; or

       (k)  the Borrower or the Servicer agrees or consents to, or otherwise
permits to occur, any amendment, modification, change, supplement or recession
of or to the Credit and Collection Policy in whole or in part that could have a
material adverse effect upon the Transferred Loans or interest of any Lender,
without the prior written consent of the Administrative Agent; or

       (l)  a Key Man Event occurs; or

       (m)  on any Determination Date, the Portfolio Yield does not equal or
exceed 7.0% on and such failure continues on the next succeeding Determination
Date; or

       (n)  the Rolling Three-Month Default Ratio shall exceed 7.5%; or

       (o)  the Rolling Three-Month Charged-Off Ratio shall exceed 5.0%; or

       (p)  the Borrower shall become an “investment company” subject to
registration under the 1940 Act; or

       (q)  the business and other activities of the Borrower or the Originator,
including but not limited to, the acceptance of the Advances by the Borrower
made by the Lenders, the application and use of the proceeds thereof by the
Borrower and the consummation and conduct of the transactions contemplated by
the Transaction Documents to which the Borrower or the Originator is a party
result in a violation by the Originator, the Borrower, or any other person or
entity of the 1940 Act or the rules and regulations promulgated thereunder; or

       (r)  on any Determination Date, the Interest Coverage Ratio does not
equal or exceed 150.0% and such failure continues on the next succeeding
Determination Date; or

       (s)  any Material Adverse Change occurs with respect to the Borrower, the
Originator or the Servicer; or

       (t)  (i) the difference between (A) the Aggregate Outstanding Loan
Balance minus (B) the Advances Outstanding shall be less than (ii) an amount
equal to 50% of the Required Equity Investment;



73

--------------------------------------------------------------------------------





then, and in any such event, the Administrative Agent shall, at the request, or
may with the consent, of the Required Committed Lenders, by notice to the
Borrower declare the Termination Date to have occurred, without demand, protest
or future notice of any kind, all of which are hereby expressly waived by the
Borrower, and all Advances Outstanding and all other amounts owing by the
Borrower under this Agreement shall be accelerated and become immediately due
and payable, provided, that in the event that the Early Termination Event
described in subsection (e) herein has occurred, the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.  Upon its receipt of written
notice thereof, the Administrative Agent shall promptly notify each Lender of
the occurrence of any Early Termination Event.

ARTICLE IX  

INDEMNIFICATION

Section 9.1  Indemnities by the Borrower.

       (a)  Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify the
Administrative Agent, the Managing Agents, the Backup Servicer, any Successor
Servicer, the Collateral Custodian, any Secured Party or its assignee and each
of their respective Affiliates and officers, directors, employees, members and
agents thereof (collectively, the “Indemnified Parties”), forthwith on demand,
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by, any such Indemnified Party or other non-monetary
damages of any such Indemnified Party any of them arising out of or as a result
of this Agreement, excluding, however, Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of any
Indemnified Party.  Without limiting the foregoing, the Borrower shall indemnify
the Indemnified Parties for Indemnified Amounts relating to or resulting from:

               (i)  any Loan treated as or represented by the Borrower to be an
Eligible Loan that is not at the applicable time an Eligible Loan;

              (ii)  reliance on any representation or warranty made or deemed
made by the Borrower, the Servicer (or one of its Affiliates) or any of their
respective officers under or in connection with this Agreement, which shall have
been false or incorrect in any material respect when made or deemed made or
delivered;

             (iii)  the failure by the Borrower or the Servicer (or one of its
Affiliates) to comply with any term, provision or covenant contained in this
Agreement or any agreement executed in connection with this Agreement, or with
any Applicable Law with respect to any Loan comprising a portion of the
Collateral, or the nonconformity of any Loan, the Related Property with any such
Applicable Law or any failure by the Originator, the Borrower or any Affiliate
thereof to perform its respective duties under the Loans included as a part of
the Collateral;



74

--------------------------------------------------------------------------------





              (iv)  the failure to vest and maintain vested in the
Administrative Agent a first priority perfected security interest in the
Collateral;

               (v)  the failure to file, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other Applicable Laws with respect to any Collateral
whether at the time of any Advance or at any subsequent time and as required by
the Transaction Documents;

              (vi)  any dispute, claim, offset or defense (other than the
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Loan included as part of the Collateral that is, or is purported to be, an
Eligible Loan (including, without limitation, a defense based on the Loan not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms);

             (vii)  any failure of the Borrower or the Servicer (if the
Originator or one of its Affiliates) to perform its duties or obligations in
accordance with the provisions of this Agreement or any failure by the
Originator, the Borrower or any Affiliate thereof to perform its respective
duties under the Transferred Loans;

            (viii)  any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with merchandise or services that are the subject of any
Loan included as part of the Collateral or the Related Property included as part
of the Collateral;

              (ix)  the failure by Borrower to pay when due any Taxes for which
the Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;

               (x)  any repayment by the Administrative Agent, any Managing
Agent or a Secured Party of any amount previously distributed in reduction of
Advances Outstanding or payment of Interest or any other amount due hereunder or
under any Hedging Agreement, in each case which amount the Administrative Agent,
such Managing Agent or a Secured Party believes in good faith is required to be
repaid;

              (xi)  any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Advances or in respect of any Loan included
as part of the Collateral or the Related Property included as part of the
Collateral;

             (xii)  any failure by the Borrower to give reasonably equivalent
value to the Originator in consideration for the transfer by the Originator to
the Borrower of any Transferred Loan or the Related Property or any attempt by
any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code;

            (xiii)  the failure of the Borrower, the Originator or any of their
respective agents or representatives to remit to the Servicer or the
Administrative Agent, Collections on the Collateral remitted to the Borrower or
any such agent or representative in accordance with the terms hereof or the
commingling by the Borrower or any Affiliate of any collections; or



75

--------------------------------------------------------------------------------





             (xiv)  the occurrence of a Subordination Event.

       (b)  Any amounts subject to the indemnification provisions of this
Section 9.1 shall be paid by the Borrower to the applicable Indemnified Party
within two (2) Business Days following the Administrative Agent’s demand
therefor.

       (c)  If for any reason the indemnification provided above in this Section
9.1 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower, on the other hand but also the relative fault of such Indemnified
Party as well as any other relevant equitable considerations.

       (d)  The obligations of the Borrower under this Section 9.1 shall survive
the removal of the Administrative Agent or any Managing Agent and the
termination of this Agreement.

       (e)  The parties hereto agree that the provisions of Section 9.1 shall
not be interpreted to provide recourse to the Borrower against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by, an
Obligor on, any Transferred Loan.

Section 9.2  Indemnities by the Servicer.

       (a)  Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts (calculated without duplication of Indemnified Amounts paid by the
Borrower pursuant to Section 9.1 above) awarded against or incurred by any such
Indemnified Party by reason of any acts, omissions or alleged acts or omissions
of the Servicer, including, but not limited to (i) any representation or
warranty made by the Servicer under or in connection with any Transaction
Documents to which it is a party, any Monthly Report, Servicer’s Certificate or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made, (ii) the failure by the Servicer to
comply with any Applicable Law, (iii) the failure of the Servicer to comply with
its duties or obligations in accordance with the Agreement, (iv) any litigation,
proceedings or investigation against the Servicer, or (v) the occurrence of a
Subordination Event, excluding, however, (a) Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, and (b) under any Federal, state or local income or franchise
taxes or any other Tax imposed on or measured by income (or any interest or
penalties with respect thereto or arising from a failure to comply therewith)
required to be paid by such Indemnified Party in connection herewith to any
taxing authority.  The provisions of this indemnity shall run directly to and be
enforceable by an injured party subject to the limitations hereof.  If the
Servicer has made any indemnity payment pursuant to this Section 9.2 and such
payment fully indemnified the recipient thereof and the recipient thereafter
collects any payments from others in respect of such Indemnified Amounts, the
recipient shall repay to the Servicer an amount equal to the amount it has
collected from others in respect of such indemnified amounts.



76

--------------------------------------------------------------------------------





       (b)  If for any reason the indemnification provided above in this Section
9.2 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then Servicer shall contribute to the amount paid or
payable to such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and Servicer on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.

       (c)  The obligations of the Servicer under this Section 9.2 shall survive
the resignation or removal of the Administrative Agent or any Managing Agents
and the termination of this Agreement.

       (d)  The parties hereto agree that the provisions of this Section 9.2
shall not be interpreted to provide recourse to the Servicer against loss by
reason of the bankruptcy or insolvency (or other credit condition) of, or
default by, related Obligor on, any Transferred Loan.

       (e)  Any indemnification pursuant to this Section 9.2 shall not be
payable from the Collateral.

ARTICLE X  

THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

Section 10.1  Authorization and Action.

       (a)  Each Secured Party hereby designates and appoints DB as
Administrative Agent hereunder, and authorizes DB to take such actions as agent
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of this Agreement together with such powers as are reasonably
incidental thereto.  The Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or otherwise exist for
the Administrative Agent.  In performing its functions and duties hereunder, the
Administrative Agent shall act solely as agent for the Secured Parties and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Borrower or any of its successors or
assigns.  The Administrative Agent shall not be required to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
this Agreement or Applicable Law.  The appointment and authority of the
Administrative Agent hereunder shall terminate at the indefeasible payment in
full of the Obligations.

       (b)  Each Lender hereby designates and appoints the Managing Agent for
such Lender’s Lender Group as its Managing Agent hereunder, and authorizes such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Managing Agents by the terms of this Agreement
together with such powers as are reasonably incidental thereto.  No Managing
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the applicable Managing Agent shall be read into this Agreement or
otherwise exist for the applicable Managing Agent.  In performing its functions
and duties hereunder, each Managing Agent shall act solely as agent for the
Lenders in the related Lender Group and does not assume nor shall be deemed to
have assumed any obligation or relationship of trust or agency with or for the
Borrower or any of its successors or assigns.  No Managing Agent shall be
required to take any action that exposes it to personal liability or that is
contrary to this Agreement or Applicable Law.  The appointment and authority of
each Managing Agent hereunder shall terminate at the indefeasible payment in
full of the Obligations.



77

--------------------------------------------------------------------------------





Section 10.2  Delegation of Duties.

       (a)  The Administrative Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

       (b)  Each Managing Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  No Managing
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 10.3  Exculpatory Provisions.

       (a)  Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement (except for
its, their or such Person’s own gross negligence or willful misconduct or, in
the case of the Administrative Agent, the breach of its obligations expressly
set forth in this Agreement), or (ii) responsible in any manner to any of the
Secured Parties for any recitals, statements, representations or warranties made
by the Borrower contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III.  The Administrative Agent shall not be under any
obligation to any Secured Party to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower.  The Administrative Agent shall not be deemed to have knowledge of any
Early Termination Event unless the Administrative Agent has received notice of
such Early Termination Event, in a document or other written communication
titled “Notice of Early Termination Event” from the Borrower or a Secured Party.



78

--------------------------------------------------------------------------------





       (b)  Neither any Managing Agent nor any of its respective directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of a Managing Agent, the breach of its obligations
expressly set forth in this Agreement), or (ii) responsible in any manner to the
Administrative Agent or any of the Secured Parties for any recitals, statements,
representations or warranties made by the Borrower contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III.  No Managing Agent shall
be under any obligation to the Administrative Agent or any Secured Party to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrower.  No Managing Agent
shall be deemed to have knowledge of any Early Termination Event unless such
Managing Agent has received notice of such Early Termination Event, in a
document or other written communication titled “Notice of Early Termination
Event” from the Borrower, the Administrative Agent or a Secured Party.

Section 10.4  Reliance.

       (a)  The Administrative Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of the Required Committed Lenders or all of the Secured Parties, as applicable,
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders, provided, that, unless and until the Administrative Agent shall
have received such advice, the Administrative Agent may take or refrain from
taking any action, as the Administrative Agent shall deem advisable and in the
best interests of the Secured Parties.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Required Committed Lenders or all of the Secured Parties,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Secured Parties.

       (b)  Each Managing Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by such Managing Agent.  Each Managing
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other document furnished in connection
herewith unless it shall first receive such advice or concurrence of the
Committed Lenders in its related Lender Group as it deems appropriate or it
shall first be indemnified to its satisfaction by the Committed Lenders in its
related Lender Group, provided that unless and until such Managing Agent shall
have received such advice, the Managing Agent may take or refrain from taking
any action, as the Managing Agent shall deem advisable and in the best interests
of the Lenders in its Lender Group.  Each Managing Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of the Committed Lenders in such Managing Agent’s Lender Group and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders in such Managing Agent’s Lender Group.



79

--------------------------------------------------------------------------------





Section 10.5  Non-Reliance on Administrative Agent, Managing Agents and Other
Lenders.

Each Secured Party expressly acknowledges that neither the Administrative Agent,
any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any other
Secured Party hereafter taken, including, without limitation, any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any other Secured Party.  Each Secured
Party represents and warrants to the Administrative Agent and to each other
Secured Party that it has and will, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement

Section 10.6  Reimbursement and Indemnification.

The Committed Lenders agree to reimburse and indemnify the Administrative Agent,
and the Committed Lenders in each Lender Group agree to reimburse the Managing
Agent for such Lender Group, and their respective officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and (ii)
for any other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, and acting on behalf of the related Lenders, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.

Section 10.7  Administrative Agent and Managing Agents in their Individual
Capacities.

The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing Agent, as the case may be, were not
the Administrative Agent or a Managing Agent, as the case may be,
hereunder.  With respect to the acquisition of Advances pursuant to this
Agreement, the Administrative Agent, each Managing Agent and each of their
respective Affiliates shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent or a Managing Agent, as the case may be, and the terms “Committed Lender”
“Lender” “Committed Lenders” and “Lenders” shall include the Administrative
Agent or a Managing Agent, as the case may be, in its individual capacity.



80

--------------------------------------------------------------------------------





Section 10.8  Successor Administrative Agent or Managing Agent.

       (a)  The Administrative Agent may, upon five (5) days’ notice to the
Borrower and the Secured Parties, resign as Administrative Agent; provided,
however, that so long as Deutsche Bank AG, Cayman Island Branch is a Committed
Lender hereunder, the Administrative Agent shall not resign pursuant to this
provision unless directed to do so by all of the Lenders.  If the Administrative
Agent shall resign, then the Required Committed Lenders during such five (5) day
period shall appoint from among the Secured Parties a successor agent.  If for
any reason no successor Administrative Agent is appointed by the Required
Committed Lenders during such five (5) day period, then effective upon the
expiration of such five (5) day period, the Secured Parties shall perform all of
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations or under the Fee Letter delivered by the
Borrower to the Administrative Agent and the Secured Parties directly to the
applicable Managing Agents, on behalf of the Lenders in the applicable Lender
Group and for all purposes shall deal directly with the Secured Parties.  After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of Article IX and Article X shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.

       (b)  Any Managing Agent may, upon five (5) days’ notice to the Borrower,
the Administrative Agent and the related Lenders, and any Managing Agent will,
upon the direction of all of the related Committed Lenders resign as a Managing
Agent.  If a Managing Agent shall resign, then the related Committed Lenders
during such five (5) day period shall appoint from among the related Committed
Lenders a successor Managing Agent.  If for any reason no successor Managing
Agent is appointed by such Committed Lenders during such five (5) day period,
then effective upon the expiration of such five (5) day period, such Committed
Lenders shall perform all of the duties of the related Managing Agent
hereunder.  After any retiring Managing Agent’s resignation hereunder as a
Managing Agent, the provisions of Article IX and Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was a
Managing Agent under this Agreement.

ARTICLE XI  

ASSIGNMENTS; PARTICIPATIONS

Section 11.1  Assignments and Participations.

       (a)  Borrower and each Committed Lender hereby agree and consent to the
complete or partial assignment by each CP Lender of all or any portion of its
rights under, interest in, title to and obligations under this Agreement (i) to
its Liquidity Banks pursuant to a Liquidity Agreement, (ii) (A) to any other
issuer of commercial paper notes sponsored or administered by the Managing Agent
of such CP Lender’s Lender Group or (B) to any Lender or any Affiliate of a
Lender hereunder, or (iii) to any other Person; provided that, prior to the
occurrence of an Early Termination Event, such CP Lender may not make any such
assignment pursuant to this clause (iii), except in the event that the
circumstances described in Section 11.1(c) occur, without the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed).  Upon
such assignment, such CP Lender shall be released from its obligations so
assigned.  Further, Borrower and each Committed Lender hereby agree that any
assignee of any CP Lender of this Agreement or all or any of the outstanding
Advances of such CP Lender shall have all of the rights and benefits under this
Agreement as if the term “CP Lender” explicitly referred to such party, and no
such assignment shall in any way impair the rights and benefits of such CP
Lender hereunder.  Neither Borrower nor the Servicer shall have the right to
assign its rights or obligations under this Agreement.



81

--------------------------------------------------------------------------------





       (b)  Any Committed Lender may at any time and from time to time assign to
one or more Persons (“Purchasing Committed Lenders”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit C hereto (the “Assignment and
Acceptance”) executed by such Purchasing Committed Lender and such selling
Committed Lender.  The consent of the CP Lender or CP Lenders in such Committed
Lender’s Lender Group, if any, shall be required prior to the effectiveness of
any such assignment.  In addition, so long as no Early Termination Event or
Unmatured Termination Event has occurred and is continuing at such time, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required prior to the effectiveness of any such
assignment.  Each assignee of a Committed Lender must be an Eligible Assignee
and must agree to deliver to the Administrative Agent, promptly following any
request therefor by the Managing Agent for its Lender Group or the affected CP
Lender or CP Lenders, if any, an enforceability opinion in form and substance
satisfactory to such Managing Agent and such CP Lender or CP Lenders, if
any.  Upon delivery of the executed Assignment and Acceptance to the
Administrative Agent, such selling Committed Lender shall be released from its
obligations hereunder to the extent of such assignment.  Thereafter the
Purchasing Committed Lender shall for all purposes be a Committed Lender party
to this Agreement and shall have all the rights and obligations of a Committed
Lender under this Agreement to the same extent as if it were an original party
hereto and no further consent or action by Borrower, the Lenders or the
Administrative Agent shall be required.

       (c)  Each of the Committed Lenders agrees that in the event that it shall
cease to have the Required Ratings (an “Affected Committed Lender”), such
Affected Committed Lender shall be obliged, at the request of the CP Lenders in
such Committed Lender’s Lender Group or the applicable Managing Agent, to assign
all of its rights and obligations hereunder to (x) another Committed Lender or
(y) another funding entity nominated by such Managing Agent and acceptable to
such affected CP Lenders, and willing to participate in this Agreement through
the Termination Date in the place of such Affected Committed Lender; provided
that the Affected Committed Lender receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Committed Lender’s Pro Rata
Share of the outstanding Advances and Interest owing to the Committed Lenders
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the outstanding Advances of the Committed Lenders.



82

--------------------------------------------------------------------------------





       (d)  By executing and delivering an Assignment and Acceptance, the
Purchasing Committed Lender thereunder and the selling Committed Lender
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
selling Committed Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such selling
Committed Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the related CP Lender,
if any, or the performance or observance by such CP Lender of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such Purchasing Committed Lender confirms that it has
received a copy of this Agreement, together with copies of such financial
statements and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such Purchasing Committed Lender will, independently and
without reliance upon the Administrative Agent or any Managing Agent, the
selling Committed Lender or any other Committed Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such Purchasing Committed Lender and such selling Committed
Lender confirm that such Purchasing Committed Lender is an Eligible Assignee;
(vi) such Purchasing Committed Lender appoints and authorizes each of the
Administrative Agent and the applicable Managing Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to such agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such Purchasing Committed Lender agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Committed
Lender.

       (e)  The Administrative Agent shall maintain at its address referred to
herein a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Committed
Lenders and the Commitment of, and principal amount of, each Advance owned by
each Committed Lender from time to time (the “Register”).  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Lenders, the Borrower and the Managing Agents may treat each
Person whose name is recorded in the Register as a Committed Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Lenders, any Managing Agent or the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

       (f)  Subject to the provisions of this Section 11.1, upon their receipt
of an Assignment and Acceptance executed by an selling Committed Lender and an
Purchasing Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, accept such Assignment and Acceptance, and the Administrative Agent
shall then (i) record the information contained therein in the Register and (ii)
give prompt notice thereof to each Managing Agent.

       (g)  Any Committed Lender may, in the ordinary course of its business at
any time sell to one or more Persons (each a “Participant”) participating
interests in its Pro-Rata Share of the Advances of the Committed Lenders or any
other interest of such Committed Lender hereunder.  Notwithstanding any such
sale by a Committed Lender of a participating interest to a Participant, such
Committed Lender’s rights and obligations under this Agreement shall remain
unchanged, such Committed Lender shall remain solely responsible for the
performance of its obligations hereunder, and the Borrower, the CP Lenders, the
Managing Agents and the Administrative Agent shall continue to deal solely and
directly with such Committed Lender in connection with such Committed Lender’s
rights and obligations under this Agreement.  Each Committed Lender agrees that
any agreement between such Committed Lender and any such Participant in respect
of such participating interest shall not restrict such Committed Lender’s right
to agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification set forth in
Section 12.1 of this Agreement.



83

--------------------------------------------------------------------------------





       (h)  Each Committed Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
11.1, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or Servicer furnished to
such Committed Lender by or on behalf of the Borrower or the Servicer.

       (i)  Nothing herein shall prohibit any Committed Lender from pledging or
assigning as collateral any of its rights under this Agreement to any Federal
Reserve Bank in accordance with Applicable Law and any such pledge or collateral
assignment may be made without compliance with Section 11.1(a) or Section
11.1(b).

       (j)  In the event any Committed Lender causes increased costs, expenses
or taxes to be incurred by the Administrative Agent, Managing Agents or the
related CP Lender in connection with the assignment or participation of such
Committed Lender’s rights and obligations under this Agreement to an Eligible
Assignee then such Committed Lender agrees that it will make reasonable efforts
to assign such increased costs, expenses or taxes to such Eligible Assignee in
accordance with the provisions of this Agreement.

       (k)  In connection with any Person becoming a new Committed Lender
hereunder, whether by assignment pursuant to this Section 11.1 or Section 11.2,
each such new Committed Lender shall agree that (i) if it is the first new
Committed Lender to become a party hereto following October 16, 2008, it shall
become a new Committed Lender pursuant to an assignment from Deutsche Bank AG,
Cayman Island Branch in an amount equal to the sum of (x) $25,000,000 and (y)
50% of such new Committed Lender’s desired Commitment amount which is in excess
of $25,000,000, and (ii) each new Committed Lender thereafter shall become a new
Committed Lender pursuant to an assignment from Deutsche Bank AG, Cayman Island
Branch in an amount equal to at least 50% of such new Committed Lender’s desired
Commitment amount; provided, that, the balance of such new Committed Lender’s
desired Commitment may be treated as an amount allocated to an additional lender
group pursuant to Section 11.2.

Section 11.2  Additional Lender Groups.

Upon the Borrower’s request, with the consent of the Administrative Agent, an
additional Lender Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Lender Group, the Borrower, the Servicer and the Administrative
Agent, which execution and delivery shall not be unreasonably refused by such
parties.  Upon the effective date of such Joinder Agreement, (i) each Person
specified therein as a “CP Lender”, if any, shall become a party hereto as a CP
Lender, entitled to the rights and subject to the obligations of a CP Lender
hereunder, (ii) each Person specified therein as a “Committed Lender” shall
become a party hereto as a Committed Lender, entitled to the rights and subject
to the obligations of a Committed Lender hereunder, (iii) each Person specified
therein as a “Managing Agent” shall become a party hereto as a Managing Agent,
entitled to the rights and subject to the obligations of a Managing Agent
hereunder and (iv) the Facility Amount shall be increased by an amount equal to
the aggregate Commitments of the Committed Lenders party to such Joinder
Agreement.  On or prior to the effective date of such Joinder Agreement, the
Borrower, the Servicer and the new Managing Agent shall enter into a fee letter
for purposes of setting forth the fees payable to the members of such Lender
Group in connection with this Agreement, which fee letter shall be considered
the “Fee Letter” for all purposes of this Agreement.  The Administrative Agent
shall give each Lender prompt notice of the addition of any Lender Group.



84

--------------------------------------------------------------------------------





ARTICLE XII  

MISCELLANEOUS

Section 12.1  Amendments and Waivers.

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Managing Agents
and the Required Committed Lenders; provided, however, that (i) without the
consent of the Committed Lenders in any Lender Group (other than the Lender
Group to which such Committed Lenders are being added), the Administrative Agent
and the applicable Managing Agent may, with the consent of Borrower, amend this
Agreement solely to add additional Persons as Committed Lenders hereunder, (ii)
any amendment of this Agreement that is solely for the purpose of increasing the
Commitment of a specific Committed Lender may be effected with the written
consent of the Borrower, the Administrative Agent and the affected Committed
Lender, (iii) any amendment waiver or other modification, the effect of which is
to create a commitment by any CP Lender to fund Advances hereunder, shall not be
effective without the consent of such CP Lender, and (iv) the consent of each
Committed Lender shall be required to: (A) extend the Commitment Termination
Date or the date of any payment or deposit of Collections by the Borrower or the
Servicer, (B) reduce the amount (other than by reason of the repayment thereof)
or extend the time of payment of Advances Outstanding or reduce the rate or
extend the time of payment of Interest (or any component thereof) or increase
the Group Advance Limit of the related Lender Group, (C) reduce any fee payable
to the Administrative Agent or any Managing Agent for the benefit of the
Lenders, (D) amend, modify or waive any provision of the definition of Required
Committed Lenders or Sections 2.11, 11.1(a), 12.1, 12.9, or 12.10, (E) consent
to or permit the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, (F) amend or waive any Servicer Termination
Event or Early Termination Event, (G) change the definition of “Borrowing Base,”
“Charged-Off Ratio,” “Default Ratio,” “Eligible Loan” or “Settlement Date,” or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.



85

--------------------------------------------------------------------------------





No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material affect on the
rights or obligations of the Collateral Custodian or the Backup Servicer
(including any duties of the Servicer that the Backup Servicer would have to
assume as Successor Servicer) shall be effective against such Person without the
written agreement of such Person.  The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Collateral Custodian
and the Backup Servicer.

Section 12.2  Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or hand
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or specified in such party’s Assignment and
Acceptance or Joinder Agreement or at such other address as shall be designated
by such party in a written notice to the other parties hereto.  All such notices
and communications shall be effective, upon receipt, or in the case of (a)
notice by mail, five (5) days after being deposited in the United States mail,
first class postage prepaid, (b) notice by telex, when telexed against receipt
of answer back, or (c) notice by facsimile copy, when verbal communication of
receipt is obtained, except that notices and communications pursuant to this
Article XII shall not be effective until received with respect to any notice
sent by mail or telex.

Section 12.3  No Waiver, Rights and Remedies.

No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.

Section 12.4  Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Secured Parties and their respective successors
and permitted assigns and, in addition, the provisions of Section 2.8 shall
inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Sections 2.8, 7.18, 9.1 and 9.2 shall inure to the benefit
of the Backup Servicer.

Section 12.5  Term of this Agreement.

This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V, and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.



86

--------------------------------------------------------------------------------





Section 12.6  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.

      THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.  EACH OF THE SECURED PARTIES, THE BORROWER AND
THE ADMINISTRATIVE AGENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 12.7  WAIVER OF JURY TRIAL.

      TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE SECURED PARTIES,
THE BORROWER AND THE ADMINISTRATIVE AGENT WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

Section 12.8  Costs, Expenses and Taxes.

       (a)  In addition to the rights of indemnification granted to the
Administrative Agent, the Managing Agents, the other Secured Parties and its or
their Affiliates and officers, directors, employees and agents thereof under
Article IX hereof, the Borrower agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent, the Managing Agents and the other Secured
Parties incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing), amendment or modification of, or
any waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Managing Agents and the other Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Managing Agents and the other Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Managing Agents or the other Secured Parties in connection with the enforcement
of this Agreement and the other documents to be delivered hereunder or in
connection herewith (including any Hedge Agreement).



87

--------------------------------------------------------------------------------





       (b)  The Borrower shall pay on demand any and all stamp, sales, excise
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement, the other
documents to be delivered hereunder or any agreement or other document providing
liquidity support, credit enhancement or other similar Support to the Lender in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

       (c)  The Borrower shall pay on demand all other costs, expenses and taxes
(excluding income taxes) (“Other Costs”), including, without limitation, all
reasonable costs and expenses incurred by the Administrative Agent or any
Managing Agent in connection with periodic audits of the Borrower’s or the
Servicer’s books and records, which are incurred as a result of the execution of
this Agreement.

Section 12.9  No Proceedings.

Each party hereto (other than each CP Lender, as to itself) hereby covenants and
agrees that on behalf of itself and each of its affiliates, that prior to the
date which is one year and one (1) day after the payment in full of all
indebtedness for borrowed money of a CP Lender, such party will not institute
against, or join any other Person in instituting against, such CP Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.  The provisions of this Section 12.9 shall survive the
termination of this Agreement.

Each of the parties hereto (other than the Administrative Agent and the Secured
Parties) hereby agrees that it will not institute against, or join any other
Person in instituting against the Borrower any Insolvency Proceeding so long as
there shall not have elapsed one (1) year and one (1) day since the Collection
Date.

Section 12.10  Recourse Against Certain Parties.

       (a)  No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, any Secured Party as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any Person or any
manager or administrator of such Person or any incorporator, affiliate,
stockholder, officer, employee or director of such Person or of the Borrower or
of any such manager or administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise.

       (b)  Each of parties hereto hereby acknowledges and agrees that any other
transactions with a CP Lender hereunder shall be without recourse of any kind to
such CP Lender.  A CP Lender shall have no obligation to pay any amounts owing
hereunder in excess of any amount available to such CP Lender after paying or
making provision for the payment of any commercial paper notes of such CP
Lender.  In addition, each party hereto agrees that a CP Lender shall have no
obligation to pay any other party, any amounts constituting fees, a
reimbursement for expenses or indemnities (collectively, “Expense Claims”), and
such Expense Claims shall not constitute a claim against such CP Lender (as
defined in Section 101 of Title 11 of the United States Bankruptcy Code), unless
or until such CP Lender has received amounts sufficient to pay such Expense
Claims and such amounts are not required to pay the commercial paper of such CP
Lender.



88

--------------------------------------------------------------------------------





       (c)  The provisions of this Section 12.10 shall survive the termination
of this Agreement.

Section 12.11  Protection of Security Interest; Appointment of Administrative
Agent as Attorney-in-Fact.

       (a)  The Borrower shall, or shall cause the Servicer to, cause this
Agreement, all amendments hereto and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Administrative Agent as agent for the Secured Parties
and of the Secured Parties to the Collateral to be promptly recorded, registered
and filed, and at all time to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Administrative Agent as agent for
the Secured Parties hereunder to all property comprising the Collateral.  The
Borrower shall deliver or, shall cause the Servicer to deliver, to the
Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing.  The Borrower and the Servicer
shall cooperate fully in connection with the obligations set forth above and
will execute any and all documents reasonably required to fulfill the intent of
this Section 12.11.

       (b)  The Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or more fully
evidence the security interest granted to the Administrative Agent, as agent for
the Secured Parties, in the Collateral, or to enable the Administrative Agent or
the Secured Parties to exercise and enforce their rights and remedies hereunder.

       (c)  If the Borrower or the Servicer fails to perform any of its
obligations hereunder after five (5) Business Days’ notice from the
Administrative Agent, the Administrative Agent or any Lender may (but shall not
be required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Lender’s reasonable costs and expenses incurred
in connection therewith shall be payable by the Borrower (if the Servicer that
fails to so perform is the Borrower or an Affiliate thereof) as provided in
Article IX, as applicable.  The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower, (i) to execute on behalf of
the Borrower as debtor and to file financing statements necessary or desirable
in the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Secured Parties in the Collateral
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Collateral as a financing
statement in such offices as the Administrative Agent in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the interests of the Lenders in the Collateral.  This appointment is
coupled with an interest and is irrevocable.



89

--------------------------------------------------------------------------------





       (d)  Without limiting the generality of the foregoing, Borrower will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth anniversary of the date of filing of the financing statement referred to
in Section 3.1 or any other financing statement filed pursuant to this Agreement
or in connection with any Advance hereunder, unless the Collection Date shall
have occurred:

               (i)  execute and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement; and

              (ii)  deliver or cause to be delivered to the Administrative Agent
an opinion of the counsel for Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, confirming and updating the opinion
delivered pursuant to Section 3.1 with respect to perfection and otherwise to
the effect that the Collateral hereunder continues to be subject to a perfected
security interest in favor of the Administrative Agent, as agent for the Secured
Parties, subject to no other Liens of record except as provided herein or
otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

Section 12.12  Confidentiality.

       (a)  Each of the Administrative Agent, the Managing Agents, the other
Secured Parties and the Borrower shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Agreement and the
other confidential proprietary information with respect to the other parties
hereto and their respective businesses obtained by it or them in connection with
the structuring, negotiating and execution of the transactions contemplated
herein, except that each such party and its officers and employees may (i)
disclose such information to its external accountants and attorneys and as
required by an Applicable Law, as required to be publicly filed with SEC, or as
required by an order of any judicial or administrative proceeding, (ii) disclose
the existence of this Agreement, but not the financial terms thereof and (iii)
disclose the Agreement and such information in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
and of the Loan Documents or any Hedging Agreement for the purpose of defending
itself, reducing itself, reducing its liability, or protecting or exercising any
of its claims, rights, remedies, or interests under or in connection with any of
the Loan Documents or any Hedging Agreement.

       (b)  Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it for
use in connection with the transactions contemplated herein and in the
Transaction Documents (i) to the Administrative Agent or the Secured Parties by
each other, (ii) by the Administrative Agent or the Secured Parties to any
prospective or actual Eligible Assignee or participant of any of them or (iii)
by the Administrative Agent or the Secured Parties to any Rating Agency,
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Secured Party and to any officers, directors, members,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of the confidential nature of such information and
agree to be bound hereby.  In addition, the Secured Parties and the
Administrative Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings.



90

--------------------------------------------------------------------------------





       (c)  The Borrower and the Servicer each agrees that it shall not (and
shall not permit any of its Affiliates to) issue any news release or make any
public announcement pertaining to the transactions contemplated by this
Agreement and the Transaction Documents without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld) unless
such news release or public announcement is required by law, in which case the
Borrower or the Servicer shall consult with the Administrative Agent and each
Managing Agent prior to the issuance of such news release or public
announcement.  The Borrower and the Servicer each may, however, disclose the
general terms of the transactions contemplated by this Agreement and the
Transaction Documents to trade creditors, suppliers and other similarly-situated
Persons so long as such disclosure is not in the form of a news release or
public announcement.

Section 12.13  Execution in Counterparts; Severability; Integration.

       This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



91

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

BORROWER: GLADSTONE BUSINESS INVESTMENT, LLC   By   Name:

Title:

  Gladstone Business Investment, LLC
1521 Westbranch Drive, Suite 200
McLean, Virginia 22102
Attention: President
Facsimile No.: (703) 287-5801
Confirmation No.: (703) 286-7000   SERVICER:

GLADSTONE MANAGEMENT CORPORATION

 

By

  Name:

Title:

  Gladstone Management Corporation
1521 Westbranch Drive, Suite 200
McLean, Virginia 22102
Attention: Chairman
Facsimile No.: (703) 287-5801
Confirmation No.: (703) 286-7000



AMENDED AND RESTATED CREDIT AGREEMENT
(October 2008)

S- 1

--------------------------------------------------------------------------------





COMMITTED LENDER:

DEUTSCHE BANK AG, CAYMAN ISLAND
BRANCH

  By   Name:

Title:

  By ____________________________________

Name:

Title:

          Commitment: $125,000,000

60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150  



AMENDED AND RESTATED CREDIT AGREEMENT
(October 2008)

S- 2

--------------------------------------------------------------------------------





CP LENDER: SARATOGA FUNDING CORP., LLC         By   Name:

Title:

 

SARATOGA FUNDING CORP., LLC
c/o Lord Securities Corporation

48 Wall Street, 27th Floor

New York, NY 10005

Attention: President
Phone: (212) 346-9000
Facsimile: (212) 346-9012


with copies to:



DEUTSCHE BANK AG, NEW YORK BRANCH
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150



AMENDED AND RESTATED CREDIT AGREEMENT
(October 2008)

S- 3

--------------------------------------------------------------------------------





MANAGING AGENT for the Saratoga
Lender Group:

DEUTSCHE BANK AG, NEW YORK BRANCH   By   Name:

Title:

    By ____________________________________

Name:

Title:

       
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150     ADMINISTRATIVE AGENT DEUTSCHE BANK AG, NEW YORK
BRANCH   By   Name:

Title:

    By ____________________________________

Name:

Title:

       
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150



AMENDED AND RESTATED CREDIT AGREEMENT
(October 2008)



S-4

--------------------------------------------------------------------------------

